Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

DATED AS OF OCTOBER 2, 2009

 

BY AND BETWEEN

 

SELECT COMFORT CORPORATION

 

AND

 

STERLING SC INVESTOR, LLC

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

1.

PURCHASE AND SALE OF COMMON SHARES AND THE WARRANT

2

 

 

 

 

 

a.

Purchase and Sale of Common Shares and the Warrant

2

 

 

 

 

 

b.

Company Closing Deliveries

3

 

 

 

 

 

c.

Investor Closing Deliveries

3

 

 

 

 

 

d.

Adjustment of Purchase Price and Number of Common Shares; Distributions;
Purchase Rights

3

 

 

 

 

2.

INVESTOR’S REPRESENTATIONS AND WARRANTIES

6

 

 

 

 

 

a.

Investment Purpose

6

 

 

 

 

 

b.

Accredited Investor Status

6

 

 

 

 

 

c.

Reliance on Exemptions

6

 

 

 

 

 

d.

Information

6

 

 

 

 

 

e.

No Governmental Review

7

 

 

 

 

 

f.

Restrictions on Transfer or Resale

7

 

 

 

 

 

g.

Legends

7

 

 

 

 

 

h.

Authorization; Enforcement; Validity

9

 

 

 

 

 

i.

Residency

9

 

 

 

 

 

j.

No Other Agreements

9

 

 

 

 

 

k.

Prior Transactions

9

 

 

 

 

 

l.

Available Funds

9

 

 

 

 

 

m.

No General Solicitation

9

 

 

 

 

 

n.

Brokers and Finders

10

 

 

 

 

3.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

10

 

 

 

 

 

a.

Organization and Qualification; Subsidiaries

10

 

 

 

 

 

b.

Authority; Authorization; Enforcement; Validity

10

 

 

 

 

 

c.

Capitalization

11

 

 

 

 

 

d.

Issuance of Securities

12

 

 

 

 

 

e.

No Conflicts

13

 

 

 

 

 

f.

Required Filings and Consents

13

 

 

 

 

 

g.

SEC Documents; Financial Statements

13

 

 

 

 

 

h.

Principal Market

15

 

 

 

 

 

i.

Rights Agreement

15

 

 

 

 

 

j.

Absence of Certain Changes

15

 

 

 

 

 

k.

Acknowledgment Regarding the Investor’s Purchase of Common Shares and the
Warrant

15

 

 

 

 

 

l.

No General Solicitation

16

 

 

 

 

 

m.

No Integrated Offering

16

 

 

 

 

4.

AFFIRMATIVE COVENANTS

16

 

i

--------------------------------------------------------------------------------


 

 

a.

Form D and Blue Sky; Other Filings

16

 

 

 

 

 

b.

Material Nonpublic Information

16

 

 

 

 

 

c.

Listing

17

 

 

 

 

 

d.

Preemptive Rights

17

 

 

 

 

 

e.

Backstop of Rights Offering

18

 

 

 

 

 

f.

Confidentiality Of Evaluation Material Produced to the Investor; Standstill

18

 

 

 

 

5.

TRANSFER AGENT

20

 

 

 

 

6.

TERMINATION

21

 

 

 

 

 

a.

Termination

21

 

 

 

 

 

b.

Effect of Termination

21

 

 

 

 

7.

MISCELLANEOUS

21

 

 

 

 

 

a.

Governing Law; Jurisdiction; Jury Trial

21

 

 

 

 

 

b.

Counterparts

22

 

 

 

 

 

c.

Headings

23

 

 

 

 

 

d.

Severability

23

 

 

 

 

 

e.

Entire Agreement

23

 

 

 

 

 

f.

Notices

23

 

 

 

 

 

g.

Successors and Assigns

25

 

 

 

 

 

h.

No Third Party Beneficiaries

25

 

 

 

 

 

i.

Survival

25

 

 

 

 

 

j.

Further Assurances

25

 

 

 

 

 

k.

Placement Agent

25

 

 

 

 

 

l.

No Strict Construction

25

 

 

 

 

 

m.

Specific Performance

25

 

 

 

 

 

n.

Confidentiality

26

 

 

 

 

 

o.

Interpretative Matters

26

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

Exhibit A

-

Mutual Release

 

 

 

 

 

Exhibit B

-

Form of Warrant

 

 

 

 

 

Exhibit C

-

Form of Registration Rights Agreement

 

 

 

 

 

Exhibit D

 

Form of Guarantee

 

 

 

 

 

Exhibit E

-

Closing Notice

 

 

 

 

 

Exhibit F

-

Backstop Term Sheet

 

 

iii

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of October 2, 2009, by
and between Select Comfort Corporation, a Minnesota corporation, with principal
offices located at 9800 59th Avenue North, Minneapolis, MN 55442 (the
“Company”), and Sterling SC Investor, LLC, a Delaware limited liability company
(the “Investor”).  Capitalized terms used and not defined elsewhere in this
Agreement have the respective meanings assigned to such terms in the Appendix
hereto.

 

WHEREAS:

 

A.            On May 22, 2009, the Company and the Investor entered into a
Securities Purchase Agreement (the “SPA”).

 

B.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Settlement, Mutual
Termination and General Release, substantially in the form attached hereto as
Exhibit A (the “Mutual Release”), pursuant to which each of the Company and the
Investor has agreed to terminate the SPA and release the other from certain
claims, upon terms and conditions set forth in the Mutual Release.

 

C.            The Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”).

 

D.            The Investor desires to purchase from the Company, and the Company
wishes to sell to the Investor, upon the terms and conditions stated in this
Agreement, (i) 2,500,000 shares of the common stock, par value $.01 per share,
of the Company (the “Common Stock”) (the shares of Common Stock purchased by the
Investor hereunder being collectively referred to herein as the “Common Shares,”
with the certificates representing the Common Shares being referred to as the
“Share Certificates”), and (ii) a warrant, substantially in the form attached as
Exhibit B, to acquire 2,000,000 shares of Common Stock (such warrant, together
with any warrants or other securities issued in exchange or substitution
therefor or replacement thereof, and as any of the same may be amended, restated
or modified and in effect from time to time, being referred to as the “Warrant”;
the shares of Common Stock issuable upon exercise of the Warrant being referred
to as the “Warrant Shares”; the Common Shares, the Warrant and the Warrant
Shares being collectively referred to herein as the “Securities”).

 

E.             Each of the Board of Directors of the Company (the “Company
Board”) and a committee of the Company Board composed solely of “disinterested
directors” (as defined in Section 673 Subd. 1(d)(3) of the Minnesota Business
Corporation Act (as amended, the “MBCA”)) (the “Committee”) has, by the vote of
a requisite majority of the directors serving thereon, (i) determined that it is
in the best interests of the Company and its shareholders, and declared it
advisable, to enter into this Agreement with the Investor, and (ii) approved the
execution, delivery and performance of this Agreement and the consummation of
the Transactions, including the issuance of the Common Shares and the Warrant to
the Investor.

 

1

--------------------------------------------------------------------------------


 

F.             Contemporaneously with the execution and delivery of this
Agreement, the Company is delivering to the Investor $1,750,000, by wire
transfer of immediately available funds in accordance with the Investor’s wire
transfer instructions, as reimbursement for the out-of-pocket expenses incurred
by the Investor and its Affiliates in connection with this Agreement, the SPA
and the transactions contemplated hereby.

 

G.            Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

 

H.            Contemporaneously with the execution and delivery of this
Agreement, and as a condition and inducement to the Company’s willingness to
enter into this Agreement, Sterling Capital Partners III, L.P. is executing and
delivering a guarantee, substantially in the form attached hereto as Exhibit D,
in favor of the Company.

 

NOW THEREFORE, the Company and the Investor hereby agree as follows:

 

1.             PURCHASE AND SALE OF COMMON SHARES AND THE WARRANT.

 

a.             Purchase and Sale of Common Shares and the Warrant.

 


(I)            INVESTOR OPTION.  AT ANY TIME ON OR AFTER THE DATE OF THIS
AGREEMENT BUT AT OR PRIOR TO 5:00 P.M., CHICAGO TIME, ON JUNE 30, 2010 (THE
“INVESTOR TERMINATION DATE”), THE INVESTOR MAY ELECT (IN THE INVESTOR’S SOLE
DISCRETION) TO PURCHASE FROM THE COMPANY THE COMMON SHARES AND THE WARRANT, UPON
DELIVERY OF A WRITTEN NOTICE TO THE COMPANY (AN “INVESTOR CLOSING NOTICE”), IN
THE FORM ATTACHED HERETO AS EXHIBIT E, ON SUCH DATE AS SHALL BE SET FORTH IN THE
CLOSING NOTICE (THE “CLOSING DATE”), PROVIDED THAT THE CLOSING DATE SHALL BE NO
LESS THAN FIVE BUSINESS DAYS AFTER THE DATE OF THE CLOSING NOTICE. ON THE
CLOSING DATE, THE COMPANY SHALL ISSUE AND SELL TO THE INVESTOR, AND THE INVESTOR
SHALL PURCHASE FROM THE COMPANY (THE “CLOSING”), (I) 2,500,000 COMMON SHARES
(SUBJECT TO ADJUSTMENT AS SET FORTH IN SECTION 1(D) BELOW) AT A PURCHASE PRICE
OF $4.00 PER SHARE, AND (II) THE WARRANT TO PURCHASE 2,000,000 WARRANT SHARES
(SUBJECT TO ADJUSTMENT AS SET FORTH IN SECTION 1(D) BELOW AND AS SET FORTH IN
THE WARRANT).  THE AGGREGATE PURCHASE PRICE (THE “PURCHASE PRICE”) FOR THE
COMMON SHARES AND THE WARRANT AT THE CLOSING PURCHASED BY THE INVESTOR SHALL BE
TEN MILLION DOLLARS ($10,000,000).  THE CLOSING SHALL OCCUR AT THE OFFICES OF
OPPENHEIMER WOLFF & DONNELLY LLP, 45 SOUTH SEVENTH STREET, MINNEAPOLIS,
MINNESOTA 55402, OR AT SUCH OTHER PLACE AS THE COMPANY AND THE INVESTOR MAY
COLLECTIVELY DESIGNATE IN WRITING.  THE INVESTOR’S RIGHT TO DELIVER AN INVESTOR
CLOSING NOTICE, AND THE INVESTOR’S RIGHT TO ELECT TO PURCHASE FROM THE COMPANY
THE COMMON SHARES AND THE WARRANT IN ACCORDANCE WITH THIS SECTION 1(A)(I), IS
NOT, AND SHALL NOT BE, SUBJECT TO ANY CONDITION, OTHER THAN THE DELIVERY OF THE
INVESTOR CLOSING NOTICE AND THE PAYMENT OF THE PURCHASE PRICE AS SET FORTH IN
THIS SECTION 1(A)(I), AND THE COMPANY SHALL BE OBLIGATED TO ISSUE AND DELIVER
THE COMMON SHARES AND THE WARRANT, AND TO CLOSE THE TRANSACTIONS, ON THE CLOSING
DATE REGARDLESS OF ANY CLAIM OR

 

2

--------------------------------------------------------------------------------



 


ALLEGATION THAT THE INVESTOR HAS BREACHED, OR IS IN BREACH OF ANY OF ITS
REPRESENTATIONS, COVENANTS, OR OBLIGATIONS UNDER ANY OF THE TRANSACTION
DOCUMENTS.


 


(II)           COMPANY OPTION.  IN THE EVENT THAT AT ANY TIME ON OR AFTER THE
DATE OF THIS AGREEMENT BUT AT OR PRIOR TO 5:00 P.M., CHICAGO TIME, ON MARCH 31,
2010 (THE “COMPANY TERMINATION DATE”) THE COMPANY DELIVERS TO THE INVESTOR A
CERTIFICATE (A “COMPANY CLOSING CERTIFICATE”) CERTIFYING THAT THE COMPANY AND
THE LENDERS HAVE ENTERED INTO A FORBEARANCE AGREEMENT UNDER THE EXISTING CREDIT
FACILITY, AND HAVE AGREED TO AN AMENDMENT TO THE EXISTING CREDIT FACILITY, UPON
TERMS AND CONDITIONS APPROVED IN WRITING BY THE INVESTOR (AND THE INVESTOR
HEREBY AGREES THAT SUCH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD,
CONDITIONED, OR DELAYED), THEN A CLOSING SHALL OCCUR AT 10:00 A.M., CHICAGO
TIME, ON THE FIFTH BUSINESS DAY FOLLOWING THE COMPANY’S DELIVERY OF A COMPANY
CLOSING CERTIFICATE OR SUCH OTHER DATE AS THE PARTIES HERETO COLLECTIVELY
DESIGNATE IN WRITING (ANY SUCH CLOSING, A “COMPANY TRIGGERED CLOSING”).  THE
COMPANY’S RIGHT TO DELIVER A COMPANY CLOSING CERTIFICATE, AND THE COMPANY’S
RIGHT TO CAUSE A COMPANY TRIGGERED CLOSING TO OCCUR IN ACCORDANCE WITH THIS
SECTION 1(A)(II), IS NOT, AND SHALL NOT BE, SUBJECT TO ANY CONDITION, OTHER THAN
THE DELIVERY OF THE COMPANY CLOSING CERTIFICATE AND THE COMPANY AND THE LENDERS
HAVING ENTERED INTO A FORBEARANCE AGREEMENT UNDER THE EXISTING CREDIT FACILITY,
AND HAVING AGREED TO AN AMENDMENT TO THE EXISTING CREDIT FACILITY, AS DESCRIBED
IN THIS SECTION 1(A)(II), IN WHICH CASE A COMPANY TRIGGERED CLOSING SHALL OCCUR
ON THE CLOSING DATE REGARDLESS OF ANY CLAIM OR ALLEGATION THAT THE COMPANY HAS
BREACHED, OR IS IN BREACH OF ANY OF ITS REPRESENTATIONS, COVENANTS, OR
OBLIGATIONS UNDER ANY OF THE TRANSACTION DOCUMENTS.


 

b.             Company Closing Deliveries.  At the Closing, the Company shall
deliver, or cause to be delivered, to the Investor each of the following:

 


(I)            ONE OR MORE SHARE CERTIFICATES REPRESENTING IN THE AGGREGATE THE
NUMBER OF COMMON SHARES THAT THE INVESTOR IS PURCHASING HEREUNDER ON THE CLOSING
DATE, IN EACH CASE DULY EXECUTED ON BEHALF OF THE COMPANY AND THE TRANSFER AGENT
AND REGISTRAR FOR THE COMMON STOCK AND REGISTERED IN THE NAME OF THE INVESTOR OR
ITS DESIGNEE.


 


(II)           THE WARRANT (IN SUCH DENOMINATIONS AS THE INVESTOR SHALL
REQUEST), DULY EXECUTED ON BEHALF OF THE COMPANY.


 

c.             Investor Closing Deliveries.  At the Closing, the Investor shall
deliver, or cause to be delivered, to the Company, the Purchase Price, by wire
transfer of immediately available funds in accordance with the Company’s wire
transfer instructions.

 

d.             Adjustment of Purchase Price and Number of Common Shares;
Distributions; Purchase Rights.

 


(I)            ADJUSTMENT UPON SUBDIVISION OR COMBINATION OF COMMON STOCK.  IF
THE COMPANY AT ANY TIME AFTER THE DATE OF THIS AGREEMENT BUT PRIOR TO, OR ON,
THE CLOSING DATE, SUBDIVIDES (BY ANY STOCK SPLIT, STOCK DIVIDEND,
RECAPITALIZATION OR OTHERWISE) ITS OUTSTANDING SHARES OF COMMON STOCK INTO A
GREATER NUMBER OF SHARES, THE PURCHASE PRICE PER COMMON SHARE IMMEDIATELY PRIOR
TO SUCH SUBDIVISION AND THE NUMBER

 

3

--------------------------------------------------------------------------------


 


OF COMMON SHARES ISSUABLE TO THE INVESTOR AT THE CLOSING WILL BE PROPORTIONATELY
DECREASED AND INCREASED, RESPECTIVELY, AND THE NUMBER OF WARRANT SHARES AND THE
WARRANT EXERCISE PRICE (AS DEFINED IN THE WARRANT) IMMEDIATELY PRIOR TO SUCH
SUBDIVISION WILL BE PROPORTIONATELY INCREASED AND DECREASED, RESPECTIVELY.  IF
THE COMPANY AT ANY TIME AFTER THE DATE OF THIS AGREEMENT COMBINES (BY
COMBINATION, REVERSE STOCK SPLIT OR OTHERWISE) ITS OUTSTANDING SHARES OF COMMON
STOCK INTO A SMALLER NUMBER OF SHARES, THE PURCHASE PRICE PER COMMON SHARE
IMMEDIATELY PRIOR TO SUCH SUBDIVISION AND THE NUMBER OF COMMON SHARES ISSUABLE
TO THE INVESTOR AT THE CLOSING WILL BE PROPORTIONATELY INCREASED AND DECREASED,
RESPECTIVELY, AND THE NUMBER OF WARRANT SHARES AND THE WARRANT EXERCISE PRICE
IMMEDIATELY PRIOR TO SUCH SUBDIVISION WILL BE PROPORTIONATELY DECREASED AND
INCREASED, RESPECTIVELY.


 


(II)           DISTRIBUTIONS.  IF THE COMPANY SHALL DECLARE OR MAKE ANY DIVIDEND
OR OTHER DISTRIBUTION OF ITS ASSETS (OR RIGHTS TO ACQUIRE ITS ASSETS) TO HOLDERS
OF COMMON STOCK, BY WAY OF RETURN OF CAPITAL OR OTHERWISE (INCLUDING ANY
DIVIDEND OR OTHER DISTRIBUTION OF CASH, STOCK OR OTHER SECURITIES, PROPERTY OR
OPTIONS BY WAY OF A DIVIDEND, SPIN OFF, RECLASSIFICATION, CORPORATE
REARRANGEMENT OR OTHER SIMILAR TRANSACTION), OTHER THAN ANY RIGHTS OFFERING WITH
RESPECT TO WHICH THE COMPANY HAS COMPLIED WITH SECTION 1(D)(VI)(B) OF THIS
AGREEMENT (A “DISTRIBUTION”), AT ANY TIME AFTER THE DATE OF THIS AGREEMENT BUT
PRIOR TO, OR ON, THE CLOSING DATE, THEN, IN EACH SUCH CASE, THE INVESTOR SHALL
BE ENTITLED TO RECEIVE SUCH DISTRIBUTION, AND THE COMPANY SHALL MAKE SUCH
DISTRIBUTION TO THE INVESTOR, EXACTLY AS IF THE COMPANY HAD (A) ISSUED TO THE
INVESTOR, AND THE INVESTOR HAD PURCHASED FROM THE COMPANY, THE COMMON SHARES
(AND, AS A RESULT, HAD HELD ALL OF THE COMMON SHARES AND THE WARRANT), AND
(B) EXERCISED THE WARRANT IN FULL (AND, AS A RESULT, HAD HELD ALL OF THE WARRANT
SHARES THAT THE INVESTOR WOULD HAVE RECEIVED UPON SUCH EXERCISE), IMMEDIATELY
PRIOR TO THE RECORD DATE FOR SUCH DISTRIBUTION, OR IF THERE IS NO RECORD
THEREFOR, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH DISTRIBUTION (BUT
WITHOUT THE INVESTOR’S ACTUALLY HAVING TO CONSUMMATE THE CLOSING AND PURCHASE
THE COMMON SHARES AND THE WARRANT, OR EXERCISE THE WARRANT).


 


(III)          PURCHASE RIGHTS.  IF AT ANY TIME THE COMPANY GRANTS, ISSUES OR
SELLS ANY OPTIONS, CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK, WARRANTS,
SECURITIES OR OTHER PROPERTY PRO RATA TO THE RECORD HOLDERS OF ANY CLASS OF ITS
CAPITAL STOCK, OTHER THAN ANY RIGHTS OFFERING WITH RESPECT TO WHICH THE COMPANY
HAS COMPLIED WITH SECTION 1(D)(VI)(B) OF THIS AGREEMENT (THE “PURCHASE RIGHTS”),
AT ANY TIME AFTER THE DATE OF THIS AGREEMENT BUT PRIOR TO, OR ON, THE CLOSING
DATE, THEN THE INVESTOR WILL BE ENTITLED TO ACQUIRE, UPON THE TERMS APPLICABLE
TO SUCH PURCHASE RIGHTS, THE AGGREGATE PURCHASE RIGHTS THAT THE INVESTOR COULD
HAVE ACQUIRED IF THE INVESTOR HAD (A) HELD THE COMMON SHARES UPON CONSUMMATION
OF THE CLOSING, AND (B) HELD THE NUMBER OF WARRANT SHARES ACQUIRABLE UPON
COMPLETE EXERCISE OF THE WARRANT, IMMEDIATELY BEFORE THE DATE ON WHICH A RECORD
IS TAKEN FOR THE GRANT, ISSUANCE OR SALE OF SUCH PURCHASE RIGHTS, OR, IF NO SUCH
RECORD IS TAKEN, THE DATE AS OF WHICH THE RECORD HOLDERS OF COMMON STOCK ARE TO
BE DETERMINED FOR THE GRANT, ISSUE OR SALE OF SUCH PURCHASE RIGHTS; PROVIDED,
HOWEVER, THAT THE INVESTOR WILL NOT BE ENTITLED TO ACQUIRE PURCHASE RIGHTS
PURSUANT TO THIS SECTION 1(D)(III) FOR GRANTS OF EQUITY OR RIGHTS TO ACQUIRE
EQUITY PURSUANT TO COMPANY STOCK AWARD PLANS.

 

4

--------------------------------------------------------------------------------


 


(IV)          ORGANIC CHANGE.  AT ANY TIME AFTER THE DATE OF THIS AGREEMENT BUT
PRIOR TO, OR ON, THE CLOSING DATE, AND PRIOR TO THE CONSUMMATION OF ANY (I) SALE
OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO AN ACQUIRING PERSON OR
(II) OTHER ORGANIC CHANGE FOLLOWING WHICH THE COMPANY IS NOT A SURVIVING ENTITY,
THE COMPANY WILL SECURE FROM THE PERSON PURCHASING SUCH ASSETS OR THE SUCCESSOR
RESULTING FROM SUCH ORGANIC CHANGE (IN EACH CASE, THE “ACQUIRING ENTITY”) A
WRITTEN AGREEMENT (IN FORM AND SUBSTANCE SATISFACTORY TO THE INVESTOR) TO
DELIVER TO THE INVESTOR SHARES OF COMMON STOCK AND A WARRANT OF THE ACQUIRING
ENTITY (IN THE CASE OF THE WARRANT, EVIDENCED BY A WRITTEN INSTRUMENT
SUBSTANTIALLY SIMILAR IN FORM AND SUBSTANCE TO THE WARRANT AND SATISFACTORY TO
THE INVESTOR), AND REFLECTING THE TERMS OF SUCH CONSOLIDATION, MERGER OR SALE.
AT ANY TIME AFTER THE DATE OF THIS AGREEMENT BUT PRIOR TO, OR ON, THE CLOSING
DATE, AND PRIOR TO THE CONSUMMATION OF ANY OTHER ORGANIC CHANGE, THE COMPANY
SHALL MAKE APPROPRIATE PROVISION (IN FORM AND SUBSTANCE SATISFACTORY TO THE
INVESTOR) TO ENSURE THAT THE INVESTOR WILL THEREAFTER HAVE THE RIGHT TO ACQUIRE
AND RECEIVE IN LIEU OF OR IN ADDITION TO (AS THE CASE MAY BE) THE COMMON SHARES
AND THE WARRANT, SUCH SHARES OF STOCK, SECURITIES OR ASSETS THAT WOULD HAVE BEEN
ISSUED OR PAYABLE IN SUCH ORGANIC CHANGE WITH RESPECT TO OR IN EXCHANGE FOR THE
NUMBER OF SHARES OF COMMON STOCK THAT WOULD HAVE BEEN ACQUIRABLE AND RECEIVABLE
PURSUANT TO THE AGREEMENT AND UPON THE EXERCISE OF THE WARRANT AS OF THE DATE OF
SUCH ORGANIC CHANGE.


 


(V)           CERTAIN EVENTS.  IF ANY EVENT OCCURS OF THE TYPE CONTEMPLATED BY
THE PROVISIONS OF THIS SECTION 1(D) BUT NOT EXPRESSLY PROVIDED FOR BY SUCH
PROVISIONS, OTHER THAN THE GRANT, SALE OR ISSUANCE OF RIGHTS TO PURCHASE OR
SUBSCRIPTION RIGHTS IN ANY RIGHTS OFFERING WITH RESPECT TO WHICH THE COMPANY HAS
COMPLIED WITH SECTION 1(D)(VI)(B) OF THIS AGREEMENT, THEN THE COMPANY BOARD WILL
MAKE AN APPROPRIATE ADJUSTMENT IN THE PURCHASE PRICE PER COMMON SHARE AND THE
NUMBER OF COMMON SHARES ISSUABLE TO THE INVESTOR AT THE CLOSING, AND THE NUMBER
OF WARRANT SHARES AND THE WARRANT EXERCISE PRICE; PROVIDED THAT NO SUCH
ADJUSTMENT WILL DECREASE THE NUMBER OF COMMON SHARES ISSUABLE TO THE INVESTOR AT
THE CLOSING OR THE NUMBER OF WARRANT SHARES ISSUABLE UPON EXERCISE OF THE
WARRANT, OR INCREASE THE PURCHASE PRICE PER COMMON SHARE OR WARRANT EXERCISE
PRICE, AS OTHERWISE DETERMINED PURSUANT TO THIS SECTION 1(D).


 


(VI)          NOTICES.


 

(A)          AS SOON AS REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN TEN
(10) BUSINESS DAYS PRIOR TO ANY ADJUSTMENT OF THE PURCHASE PRICE PER COMMON
SHARE OR THE NUMBER OF COMMON SHARES ISSUABLE TO THE INVESTOR PURSUANT TO THIS
AGREEMENT, OR ANY ADJUSTMENT OF THE WARRANT EXERCISE PRICE OR THE NUMBER OF
WARRANT SHARES ISSUABLE TO THE INVESTOR UPON EXERCISE OF THE WARRANT, THE
COMPANY WILL GIVE WRITTEN NOTICE THEREOF TO THE INVESTOR, SETTING FORTH IN
REASONABLE DETAIL, AND CERTIFYING, THE CALCULATION OF SUCH ADJUSTMENT; PROVIDED,
HOWEVER, THAT NEITHER THE TIMING OF GIVING ANY SUCH NOTICE NOR ANY FAILURE BY
THE COMPANY TO GIVE SUCH A NOTICE SHALL EFFECT ANY SUCH ADJUSTMENT OR THE
EFFECTIVE DATE THEREOF.

 

(B)           THE COMPANY WILL GIVE WRITTEN NOTICE TO THE INVESTOR AT LEAST TEN
(10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH THE COMPANY CLOSES ITS

 

5

--------------------------------------------------------------------------------


 

BOOKS OR TAKES A RECORD (A) WITH RESPECT TO ANY DIVIDEND OR DISTRIBUTION UPON
THE COMMON STOCK, (B) WITH RESPECT TO ANY PRO RATA SUBSCRIPTION OFFER TO HOLDERS
OF COMMON STOCK, INCLUDING ANY RIGHTS OFFERING, OR (C) FOR DETERMINING RIGHTS TO
VOTE WITH RESPECT TO ANY ORGANIC CHANGE, DISSOLUTION OR LIQUIDATION, PROVIDED
THAT SUCH INFORMATION SHALL BE MADE KNOWN TO THE PUBLIC PRIOR TO OR IN
CONJUNCTION WITH SUCH NOTICE BEING PROVIDED TO THE INVESTOR.

 

(C)           THE COMPANY WILL ALSO GIVE WRITTEN NOTICE TO THE INVESTOR AT LEAST
TEN (10) BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY ORGANIC CHANGE,
DISSOLUTION OR LIQUIDATION WILL TAKE PLACE, PROVIDED THAT SUCH INFORMATION SHALL
BE MADE KNOWN TO THE PUBLIC PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING
PROVIDED TO THE INVESTOR.

 

2.             INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants as of the date of this Agreement to the
Company that:

 

a.             Investment Purpose.  The Investor (i) is acquiring the Common
Shares and the Warrant purchased by the Investor hereunder, and (ii) upon
exercise of the Warrant issued to the Investor, will acquire the Warrant Shares
issuable upon such exercise thereof, for the Investor’s own account and not with
a view towards, or for resale in connection with, the public sale or
distribution thereof, except pursuant to sales registered under, or exempted
from the registration requirements of, the 1933 Act; provided, however, that by
making the representations herein, the Investor does not agree to hold any of
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.

 

b.             Accredited Investor Status.  The Investor is an “accredited
investor” as that term is defined in Rule 501(a) of Regulation D.

 

c.             Reliance on Exemptions.  The Investor understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the Securities Laws and that the Company
is relying in part upon the truth and accuracy of, and the Investor’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Securities.

 

d.             Information.  The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Securities
that have been requested by the Investor.  The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. 
Neither such inquiries nor any other due diligence investigations conducted by
the Investor or its advisors, if any, or its representatives shall modify, amend
or affect the Investor’s right to rely on the Company’s representations and
warranties contained in Sections 3 and 7(k) below or contained in any of the
other Transaction Documents.  The Investor understands that its

 

6

--------------------------------------------------------------------------------


 

investment in the Securities involves a high degree of risk.  The Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.

 

e.             No Governmental Review.  The Investor understands that no
Governmental Entity has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of an investment in the Securities
nor have such authorities passed upon or endorsed the merits of the offering of
the Securities.

 

f.              Restrictions on Transfer or Resale.  Subject to the terms and
conditions of the Registration Rights Agreement, the Investor understands and
agrees that: (i) the Securities have not been and are not being registered under
the 1933 Act or any other Securities Laws, and may not be offered for sale,
sold, assigned or transferred unless (A) subsequently registered thereunder only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the 1933 Act, (B) the Investor shall have delivered to the
Company an opinion of counsel, in form and substance reasonably satisfactory to
the Company’s transfer agent, to the effect that such Securities to be sold,
assigned or transferred may be sold, assigned or transferred pursuant to an
exemption from such registration, or (C) the Investor provides the Company with
reasonable written assurance (in the form of seller and broker representation
letters) that such Securities have been or are being sold, assigned or
transferred pursuant to Rule 144 promulgated under the 1933 Act, as amended (or
a successor rule thereto) (“Rule 144”), or can be sold without limitation
pursuant to Rule 144 (whether or not subject to any current public information
requirement thereunder); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or any other securities
laws; (iii) other than pursuant to the Registration Rights Agreement, neither
the Company nor any other Person is under any obligation to register the
Securities under the 1933 Act or any other Securities Laws.  Notwithstanding the
foregoing, the Company acknowledges and agrees that the Securities held by the
Investor may be pledged by the Investor or its transferees (each, including the
Investor, a “Covered Investor”) in connection with a bona fide margin account or
bona fide financing agreement secured by the Securities.  The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Covered Investor effecting any such pledge of
Securities shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document.  The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Covered
Investor.

 

g.             Legends.  The Investor understands that, except as set forth
below, the Share Certificates and the stock certificates representing the
Warrant Shares shall bear a restrictive legend in the following form (the “1933
Act Legend”) (and a stop-transfer order may be placed against transfer of such
certificates):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR

 

7

--------------------------------------------------------------------------------


 

APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR BONA FIDE FINANCING ARRANGEMENT
SECURED BY THE SECURITIES.

 

The legend set forth above shall be removed and the Company shall issue a
certificate or instrument, as applicable, without the 1933 Act Legend to the
holder of the Securities upon which it is stamped, (or, in the case of any
Warrant Shares being acquired upon exercise of a Warrant, the Company shall
issue the certificate representing such Warrant Shares without the 1933 Act
Legend), if (i) such Securities are registered for resale under the 1933 Act,
(ii) in connection with a sale transaction, such holder provides the Company
with an opinion of counsel, in form and substance reasonably satisfactory to the
Company’s transfer agent, to the effect that a public sale, assignment or
transfer of the Securities may be made without registration under the 1933 Act,
(iii) such holder provides the Company reasonable written assurances (in the
form of seller and broker representation letters) that the Securities have been
or are being sold pursuant to Rule 144 or can be sold without limitation
pursuant to Rule 144 (whether or not subject to a current public information
requirement thereunder), (iv) with respect to any of the Common Shares or
Warrant Shares acquired pursuant to a Cashless Exercise (as defined in the
Warrant) of the Warrant, such holder certifies, on or after the date that is six
(6) months after the Closing Date, that such holder is not an “affiliate” of the
Company (as defined in Rule 144), or (v) with respect to any Warrant Shares
acquired other than pursuant to a cashless exercise of the Warrant, such holder
certifies, on or after the date that is six (6) months after the Deemed Delivery
Date (as defined in the Warrant) of such Warrant Shares, that such holder is not
an “affiliate” of the Company.  The Company shall be responsible for the fees of
its transfer agent and all of The Depository Trust Company (the “DTC”) fees
associated with the issuance of the Securities to the Investor and any legend
removal in accordance herewith.  At such time as a legend is no longer required
for certain Common Shares or Warrant Shares, the Company will no later than
three (3) trading days following the delivery by the Investor to the Company or
its transfer agent (with notice to the Company) of a legended certificate
representing such Common Shares or Warrant Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer), deliver or cause to be delivered to the Investor or
the transferee of the Investor, as applicable, a certificate representing such
Common Shares or Warrant Shares that is free from all restrictive and other
legends. Certificates for Common Shares or Warrant Shares subject to legend
removal hereunder may be transmitted by the Company’s transfer agent to the
Investor by crediting the account of the Investor’s prime broker with DTC.  The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the holders of the Securities.  Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 2(g) will be inadequate and agrees that, in the event of a breach or
threatened breach of this Section 2(g), such holder shall be entitled, in
addition to all other available remedies, to an

 

8

--------------------------------------------------------------------------------


 

injunctive order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.

 

h.             Authorization; Enforcement; Validity.  There is no agreement to
which either the Investor or Sterling Capital Partners III, L.P. is a party with
an existing shareholder of the Company regarding any equity interest in the
Investor other than as has been publicly disclosed prior to the date of this
Agreement.  The Investor is a validly existing corporation, partnership, limited
liability company or other entity and has the requisite corporate, partnership,
limited liability or other organizational power and authority to purchase the
Securities pursuant to this Agreement.  Each of this Agreement and the other
Transaction Documents to which the Investor is a party has been duly and validly
authorized, executed and delivered on behalf of the Investor and is a valid and
binding agreement of the Investor enforceable against the Investor in accordance
with its terms.  Each of the Registration Rights Agreement and the other
Transaction Documents to be entered into and executed by the Investor in
connection with the Transactions as of the Closing will have been duly and
validly authorized, executed and delivered on behalf of the Investor as of the
Closing and will constitute a valid and binding agreement of the Investor,
enforceable against the Investor in accordance with its terms.

 

i.              Residency.  The Investor is a limited liability company
organized under the laws of the State of Delaware.

 


J.              NO OTHER AGREEMENTS.  FROM AUGUST 27, 2009 THROUGH AND INCLUDING
THE DATE OF THIS AGREEMENT, NEITHER INVESTOR NOR ANY OF ITS AFFILIATES HAS
ENTERED INTO ANY AGREEMENT WITH ANY PERSON THAT, AS OF THE DATE OF THIS
AGREEMENT, IS A SHAREHOLDER OF THE COMPANY WITH RESPECT TO ANY RIGHT TO ANY
INTEREST IN ANY OF THE SECURITIES.  IF, AT ANY TIME AFTER THE DATE OF THIS
AGREEMENT BUT ON OR PRIOR TO THE CLOSING DATE, INVESTOR OR ANY OF ITS AFFILIATES
ENTERS INTO ANY SUCH AGREEMENT WITH ANY PERSON THAT, AS OF THE DATE OF THIS
AGREEMENT, IS A SHAREHOLDER OF THE COMPANY, INVESTOR WILL PROMPTLY NOTIFY THE
COMPANY THEREOF.


 


K.             PRIOR TRANSACTIONS.  DURING THE PERIOD COMMENCING ON FEBRUARY 9,
2009 AND ENDING ON THE BUSINESS DAY IMMEDIATELY PRIOR TO THE DATE OF THIS
AGREEMENT (THE “PRE-SIGNING PERIOD”), THE INVESTOR DID NOT PURCHASE OR SELL ANY
SHARES OF COMMON STOCK.  WITHOUT LIMITING THE FOREGOING, DURING THE PRE-SIGNING
PERIOD, THE INVESTOR DID NOT ENGAGE IN ANY TRANSACTION CONSTITUTING A “SHORT
SALE” (AS DEFINED IN RULE 200 OF REGULATION SHO UNDER THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER
(THE “1934 ACT”)) OF SHARES OF COMMON STOCK OR ESTABLISH AN OPEN “PUT EQUIVALENT
POSITION” (WITHIN THE MEANING OF RULE 16A-1(H) UNDER THE 1934 ACT) WITH RESPECT
TO THE COMMON STOCK.


 


L.              AVAILABLE FUNDS.  THE INVESTOR HAS, OR WILL HAVE SUFFICIENT
FUNDS IN ITS POSSESSION TO PERMIT THE INVESTOR TO ACQUIRE AND PAY FOR THE
SECURITIES BEING PURCHASED BY THE INVESTOR AND TO PERFORM IT OBLIGATIONS UNDER
THE TRANSACTION DOCUMENTS.


 


M.            NO GENERAL SOLICITATION.  THE INVESTOR DID NOT LEARN OF THE
INVESTMENT IN THE COMMON SHARES AND THE WARRANT AS A RESULT OF ANY PUBLIC
ADVERTISING OR GENERAL SOLICITATION.

 

9

--------------------------------------------------------------------------------


 


N.             BROKERS AND FINDERS.  OTHER THAN AS CONTEMPLATED IN THIS
AGREEMENT, NO PERSON WILL HAVE, AS A RESULT OF THE TRANSACTION CONTEMPLATED BY
THE TRANSACTION DOCUMENTS, ANY VALID RIGHT, INTEREST OR CLAIM AGAINST OR UPON
THE COMPANY OR ANY SUBSIDIARY FOR ANY COMMISSION, FEE OR OTHER COMPENSATION
PURSUANT TO ANY AGREEMENT, ARRANGEMENT OR UNDERSTANDING ENTERED INTO BY OR ON
BEHALF OF THE INVESTOR.


 

3.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants as of the date of this Agreement and, as of
the Closing Date solely with respect to Sections 3(a), 3(b), 3(d), 3(e)(i),
3(e)(ii), and 3(f), to the Investor that:

 

a.             Organization and Qualification; Subsidiaries.  Each of the
Company and the Subsidiaries is a corporation, limited liability company,
partnership or other entity and is duly organized or formed and validly existing
in good standing under the laws of the jurisdiction in which it is incorporated
or organized and has the requisite corporate, partnership, limited liability
company or other organizational power and authority to own its properties and to
carry on its business as now being conducted and as proposed to be conducted by
the Company and the Subsidiaries.

 

b.             Authority; Authorization; Enforcement; Validity.

 


(I)            THE COMPANY AND EACH OF THE SUBSIDIARIES HAS THE REQUISITE
CORPORATE, PARTNERSHIP OR LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO ENTER
INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING THE ISSUANCE OF
THE SECURITIES, AND UNDER EACH OF THE OTHER TRANSACTION DOCUMENTS AND TO
CONSUMMATE THE TRANSACTIONS.


 


(II)           THE EXECUTION AND DELIVERY OF THE TRANSACTION DOCUMENTS BY THE
COMPANY AND THE APPLICABLE SUBSIDIARIES AND THE CONSUMMATION BY THE COMPANY AND
THE SUBSIDIARIES OF THE TRANSACTIONS, INCLUDING THE RESERVATION FOR ISSUANCE AND
THE ISSUANCE OF THE COMMON SHARES, THE WARRANT AND THE WARRANT SHARES ISSUABLE
UPON EXERCISE OF THE WARRANT, HAVE BEEN DULY AUTHORIZED BY EACH OF THE COMPANY
BOARD, THE COMMITTEE AND EACH OF THE SUBSIDIARIES’ RESPECTIVE BOARDS OF
DIRECTORS, AND NO FURTHER CONSENT OR AUTHORIZATION IS REQUIRED BY OR OF THE
COMPANY, ANY OF THE SUBSIDIARIES OR ANY OF THE COMPANY BOARD (OR ANY COMMITTEE
THEREOF, INCLUDING THE COMMITTEE) OR THE SHAREHOLDERS, ANY OF THE SUBSIDIARIES’
BOARDS OF DIRECTORS, OTHER EQUITYHOLDERS OR HOLDERS OF BENEFICIAL INTERESTS OF
THE COMPANY.  WITHOUT LIMITING THE FOREGOING, EACH OF THE COMPANY BOARD AND THE
COMMITTEE HAS, BY THE VOTE OF A REQUISITE MAJORITY OF THE DIRECTORS SERVING
THEREON, (A) DETERMINED THAT IT IS IN THE BEST INTERESTS OF THE COMPANY AND ITS
SHAREHOLDERS, AND DECLARED IT ADVISABLE, TO ENTER INTO THIS AGREEMENT WITH THE
INVESTOR, (B) APPROVED THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS AGREEMENT
AND THE CONSUMMATION OF THE TRANSACTIONS, INCLUDING THE ISSUANCE OF THE COMMON
SHARES AND THE WARRANT TO THE INVESTOR, AND (C) APPROVED THE TRANSACTIONS FOR
PURPOSES OF SECTION 673 OF THE MBCA, INCLUDING THE INVESTOR POTENTIALLY BECOMING
AN “INTERESTED SHAREHOLDER,” AS DEFINED IN SECTION 011 SUBD. 49 OF THE MBCA,
PURSUANT TO THE RIGHTS OFFERING OR OTHERWISE, SUBJECT TO THE LIMITATIONS SET
FORTH IN SECTION 4(F)(III) OF THIS AGREEMENT.

 

10

--------------------------------------------------------------------------------



 


(III)                               THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS DATED ON OR PRIOR TO THE DATE OF THIS AGREEMENT, HAVE BEEN DULY
EXECUTED AND DELIVERED BY THE COMPANY AND, TO THE EXTENT APPLICABLE, BY THE
SUBSIDIARIES, AND CONSTITUTE THE VALID AND BINDING OBLIGATIONS OF THE COMPANY
AND THE SUBSIDIARIES THAT ARE PARTY THERETO, ENFORCEABLE AGAINST THE COMPANY AND
THE SUBSIDIARIES, AS APPLICABLE, IN ACCORDANCE WITH THEIR RESPECTIVE TERMS.  AS
OF THE CLOSING, THE WARRANT AND ANY OTHER TRANSACTION DOCUMENTS DATED AFTER THE
DATE OF THIS AGREEMENT AND ON OR PRIOR TO THE DATE OF THE CLOSING SHALL HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE COMPANY AND SHALL CONSTITUTE THE VALID
AND BINDING OBLIGATIONS OF THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN
ACCORDANCE WITH THEIR RESPECTIVE TERMS.


 

c.                                       Capitalization.  The authorized Capital
Stock of the Company consists of:

 


(I)                                     5,000,000 SHARES OF PREFERRED STOCK, OF
WHICH NO SHARES ARE ISSUED OR OUTSTANDING; AND


 


(II)                                  142,500,000 SHARES OF COMMON STOCK, OF
WHICH:


 

(A)                              45,583,724 SHARES ARE ISSUED AND OUTSTANDING AS
OF THE DATE OF THIS AGREEMENT; AND

 

(B)                                6,488,575 SHARES ARE RESERVED FOR ISSUANCE
PURSUANT TO THE COMPANY’S STOCK OPTION, RESTRICTED STOCK AND EMPLOYEE STOCK
PURCHASE PLANS DESCRIBED ON SCHEDULE 3(C)(II)(B) (THE “COMPANY STOCK AWARD
PLANS”), INCLUDING NO MORE THAN 5,546,821 SHARES ISSUABLE PURSUANT TO
OUTSTANDING AWARDS UNDER THE COMPANY STOCK AWARD PLANS AS OF THE DATE OF THIS
AGREEMENT.

 

No shares of Common Stock or Preferred Stock are reserved for issuance under any
plan, agreement or arrangement, other than shares of Common Stock reserved for
issuance under the Company Stock Award Plans; and except as described in the
foregoing provisions of this Section 3(c) or as described in Section 3(d), there
are no shares of Capital Stock, Options, Convertible Securities or other equity
securities of the Company authorized, issued or outstanding.  All of the
outstanding or issuable shares of Capital Stock of the Company have been duly
authorized and have been, or upon issuance will be, validly issued and are, or
upon issuance will be, fully paid and nonassessable.

 

Except as set forth on Schedule 3(c):

 

(1)                                  NO SHARES OF THE CAPITAL STOCK OF THE
COMPANY OR ANY OF THE SUBSIDIARIES ARE SUBJECT TO PREEMPTIVE RIGHTS OR ANY OTHER
SIMILAR RIGHTS OR ANY LIENS SUFFERED OR PERMITTED BY THE COMPANY OR ANY OF THE
SUBSIDIARIES;

 

(2)                                  THERE ARE NO OUTSTANDING OPTIONS, CALLS OR
COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR RIGHTS
CONVERTIBLE INTO OR EXERCISABLE FOR, ANY SHARES OF CAPITAL STOCK OF THE COMPANY
OR ANY OF THE SUBSIDIARIES, OR CONTRACTS BY WHICH THE COMPANY OR ANY OF THE
SUBSIDIARIES IS OR MAY BECOME BOUND TO ISSUE ADDITIONAL SHARES OF CAPITAL STOCK
OF THE COMPANY OR ANY OF THE SUBSIDIARIES OR OPTIONS,

 

11

--------------------------------------------------------------------------------


 

CALLS OR COMMITMENTS OF ANY CHARACTER WHATSOEVER RELATING TO, OR SECURITIES OR
RIGHTS CONVERTIBLE INTO OR EXERCISABLE FOR, ANY SHARES OF CAPITAL STOCK OF THE
COMPANY OR ANY OF THE SUBSIDIARIES;

 

(3)                                  THERE ARE NO AGREEMENTS OR ARRANGEMENTS
UNDER WHICH THE COMPANY OR ANY OF THE SUBSIDIARIES IS OBLIGATED TO REGISTER THE
SALE OF ANY OF ITS SECURITIES UNDER THE 1933 ACT;

 

(4)                                  THERE ARE NO OUTSTANDING SECURITIES OR
INSTRUMENTS OF THE COMPANY OR ANY OF THE SUBSIDIARIES THAT CONTAIN ANY
REDEMPTION OR SIMILAR PROVISIONS, AND THERE ARE NO CONTRACTS BY WHICH THE
COMPANY OR ANY OF THE SUBSIDIARIES IS OR MAY BECOME BOUND TO REDEEM A SECURITY
OF THE COMPANY OR ANY OF THE SUBSIDIARIES, AND THERE ARE NO OTHER SHAREHOLDER
AGREEMENTS OR SIMILAR AGREEMENTS TO WHICH THE COMPANY, ANY OF THE SUBSIDIARIES
OR, TO THE COMPANY’S KNOWLEDGE, ANY HOLDER OF THE COMPANY’S CAPITAL STOCK IS A
PARTY;

 

(5)                                  THERE ARE NO SECURITIES OR INSTRUMENTS
CONTAINING ANTI-DILUTION OR SIMILAR PROVISIONS THAT WILL OR MAY BE TRIGGERED BY
THE ISSUANCE OF THE SECURITIES;

 

(6)                                  THE COMPANY DOES NOT HAVE ANY STOCK
APPRECIATION RIGHTS OR “PHANTOM STOCK” PLANS OR AGREEMENTS OR ANY SIMILAR PLAN
OR AGREEMENT; AND

 

The Company has furnished to the Investor true and correct copies of:

 

(W)                           the Third Restated Articles of Incorporation of
the Company, as amended and in effect as of the date of this Agreement;

 

(X)                               the Restated Bylaws of the Company, as amended
and in effect as of the date of this Agreement;

 

(Y)                                the organizational documents of each of the
Subsidiaries, as amended and in effect; and

 

(Z)                                all documents and instruments containing the
terms of all securities, if any, that, directly or indirectly, are convertible
into, or exercisable or exchangeable for, Common Stock, and the material rights
of the holders thereof in respect thereto.

 

d.                                      Issuance of Securities.  The Securities
are duly authorized and, upon issuance in accordance with the terms of this
Agreement, will be validly issued, fully paid and nonassessable and free from
Taxes and Liens with respect to the issuance thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  At least 2,500,000
shares of Common Stock have been duly authorized and reserved for issuance of
the Common Shares upon consummation of the Closing, and at least 2,000,000
additional shares of Common Stock have been duly authorized and reserved for
issuance upon exercise of the Warrant.  At Closing, the Common Shares and, upon
exercise in accordance with the Warrant, the Warrant Shares will be validly
issued, fully paid and nonassessable and free from all Taxes and Liens with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common

 

12

--------------------------------------------------------------------------------


 

Stock.  Assuming the accuracy of the representations and warranties of the
Investor set forth in Sections 2(a), 2(b), 2(c), 2(d), 2(e), 2(g), 2(i) and
2(m), the issuance by the Company of the Securities is exempt from registration
under the 1933 Act and any other applicable Securities Laws.

 

e.                                       No Conflicts.  The execution and
delivery of this Agreement and the other Transaction Documents by the Company
and each of the Subsidiaries that is a party thereto, the performance by the
Company and each of such Subsidiaries of its respective obligations hereunder
and thereunder and the consummation by the Company of the Transactions
(including the reservation for issuance and issuance of the Common Shares and
the Warrant and the reservation for issuance and issuance of the Warrant Shares)
will not:

 


(I)                                     RESULT IN A VIOLATION OF THE CERTIFICATE
OR ARTICLES OF INCORPORATION, CERTIFICATE OR ARTICLES OF ORGANIZATION, BYLAWS,
OPERATING AGREEMENT, PARTNERSHIP AGREEMENT OR ANY OTHER GOVERNING DOCUMENTS, AS
APPLICABLE, OF THE COMPANY OR ANY OF THE SUBSIDIARIES;


 


(II)                                  CONFLICT WITH, OR CONSTITUTE A BREACH OR
DEFAULT (OR AN EVENT WHICH, WITH THE GIVING OF NOTICE OR PASSAGE OF TIME OR
BOTH, CONSTITUTES OR WOULD CONSTITUTE A BREACH OR DEFAULT) UNDER, OR GIVE TO
OTHERS ANY RIGHT OF TERMINATION, AMENDMENT, ACCELERATION OR CANCELLATION OF, OR
OTHER REMEDY WITH RESPECT TO, ANY MATERIAL AGREEMENT, INDENTURE OR INSTRUMENT TO
WHICH THE COMPANY OR ANY SUBSIDIARY IS A PARTY; OR


 


(III)                               RESULT IN A VIOLATION OF ANY LAW, RULE,
REGULATION, ORDER, JUDGMENT OR DECREE (INCLUDING SECURITIES LAWS AND THE
RULES AND REGULATIONS OF THE NASDAQ GLOBAL SELECT MARKET (THE “PRINCIPAL
MARKET;” PROVIDED HOWEVER, THAT, IF AT ANY TIME AFTER THE DATE OF THIS AGREEMENT
THE PRINCIPAL NATIONAL STOCK EXCHANGE OR TRADING MARKET FOR COMMON STOCK IS
OTHER THAN THE NASDAQ GLOBAL SELECT MARKET, THE TERM “PRINCIPAL MARKET” SHALL AT
SUCH TIME MEAN SUCH OTHER NATIONAL STOCK EXCHANGE OR TRADING MARKET) APPLICABLE
TO THE COMPANY OR ANY SUBSIDIARY OR BY WHICH ANY PROPERTY OR ASSET OF THE
COMPANY OR ANY SUBSIDIARY IS BOUND OR AFFECTED.


 

f.                                         Required Filings and Consents.  The
execution, delivery and performance of this Agreement by the Company and the
Subsidiaries, as applicable, and the consummation by the Company and the
Subsidiaries, as applicable, of the Transactions, including the reservation for
issuance and the issuance of the Common Shares, the Warrant and the Warrant
Shares issuable upon exercise of the Warrant, do not and will not require any
consent, approval, authorization or permit of, or filing with or notification
to, any Governmental Entity or any other Person, which if not obtained would
reasonably be expected, individually or in the aggregate, to have a Company
Material Adverse Effect, except as specifically contemplated by
Section 4(a) hereof.

 

g.                                      SEC Documents; Financial Statements.

 


(I)                                     SINCE DECEMBER 31, 2006, THE COMPANY HAS
FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO
BE FILED BY IT WITH THE SEC PURSUANT TO THE REPORTING REQUIREMENTS OF THE 1934
ACT.  ALL OF THE FOREGOING ITEMS FILED WITH THE SEC (BUT NOT THOSE ITEMS THAT
MERELY WERE FURNISHED TO THE SEC) PRIOR TO THE

 

13

--------------------------------------------------------------------------------


 


DATE THIS REPRESENTATION IS MADE BUT AFTER DECEMBER 30, 2007, TOGETHER WITH ANY
FILINGS MADE BY THE COMPANY WITH THE SEC PURSUANT TO THE 1933 ACT SINCE
DECEMBER 30, 2007, ARE REFERRED TO HEREIN AS THE “SEC DOCUMENTS.”  THE COMPANY’S
CONSOLIDATED BALANCE SHEET AS OF JULY 4, 2009, AS INCLUDED IN THE COMPANY’S
QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD THEN ENDED, AS FILED WITH THE SEC
ON AUGUST 7, 2009 (THE “MOST RECENT 10-Q”), IS REFERRED TO HEREIN AS THE “MOST
RECENT BALANCE SHEET.” EACH OF THE SEC DOCUMENTS WAS FILED WITH THE SEC VIA THE
SEC’S EDGAR SYSTEM WITHIN THE TIME FRAMES PRESCRIBED BY THE SEC FOR THE FILING
OF SUCH SEC DOCUMENTS SUCH THAT EACH FILING WAS TIMELY FILED WITH THE SEC.  AS
OF THEIR RESPECTIVE DATES, THE SEC DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS
WITH THE SECURITIES LAWS.  NONE OF THE SEC DOCUMENTS, AT THE TIME THEY WERE
FILED WITH THE SEC, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED
TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO
MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING.  SINCE THE FILING OF EACH OF THE SEC DOCUMENTS, NO EVENT
HAS OCCURRED THAT WOULD REQUIRE AN AMENDMENT OR SUPPLEMENT TO ANY SUCH SEC
DOCUMENT AND AS TO WHICH SUCH AN AMENDMENT OR SUPPLEMENT HAS NOT BEEN FILED AND
MADE PUBLICLY AVAILABLE ON THE SEC’S EDGAR SYSTEM NO LESS THAN FIVE BUSINESS
DAYS PRIOR TO THE DATE THIS REPRESENTATION IS MADE.  THE COMPANY HAS NOT
RECEIVED ANY WRITTEN COMMENTS FROM THE SEC STAFF THAT HAVE NOT BEEN RESOLVED TO
THE SATISFACTION OF THE SEC STAFF.


 


(II)                                  AS OF THEIR RESPECTIVE FILING DATES, THE
CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND THE SUBSIDIARIES INCLUDED
IN THE SEC DOCUMENTS COMPLIED AS TO FORM IN ALL MATERIAL RESPECTS WITH
APPLICABLE ACCOUNTING REQUIREMENTS AND THE SECURITIES LAWS WITH RESPECT
THERETO.  SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED, DURING THE PERIODS INVOLVED (EXCEPT (A) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO, OR (B) IN
THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY EXCLUDE
FOOTNOTES AS PERMITTED UNDER SEC RULES) AND FAIRLY PRESENT IN ALL MATERIAL
RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND THE SUBSIDIARIES AS OF THE
DATES THEREOF AND THE RESULTS OF THEIR OPERATIONS AND CASH FLOWS FOR THE PERIODS
THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED STATEMENTS, TO NORMAL YEAR-END
AUDIT ADJUSTMENTS THAT ARE NOT MATERIAL INDIVIDUALLY OR IN THE AGGREGATE).


 


(III)                               THE COMPANY IS NOT REQUIRED TO FILE ANY
AGREEMENT, NOTE, LEASE, MORTGAGE, DEED OR OTHER INSTRUMENT ENTERED INTO PRIOR
TO, AND IN EFFECT ON, THE DATE OF THIS AGREEMENT AND TO WHICH THE COMPANY OR ANY
SUBSIDIARY IS A PARTY OR BY WHICH THE COMPANY OR ANY SUBSIDIARY IS BOUND THAT
HAS NOT BEEN PREVIOUSLY FILED AS AN EXHIBIT (INCLUDING BY WAY OF INCORPORATION
BY REFERENCE) TO ITS REPORTS FILED OR MADE WITH THE SEC UNDER THE 1934 ACT.


 


(IV)                              THERE IS NO MATERIAL TRANSACTION, ARRANGEMENT
OR OTHER RELATIONSHIP BETWEEN THE COMPANY AND AN UNCONSOLIDATED OR OTHER
OFF-BALANCE-SHEET ENTITY THAT IS REQUIRED TO BE DISCLOSED BY THE COMPANY IN ITS
REPORTS PURSUANT TO THE 1934 ACT THAT HAS NOT BEEN SO DISCLOSED IN THE SEC
DOCUMENTS AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE OF THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


(V)                                 SINCE DECEMBER 31, 2006, THERE HAVE BEEN NO
INTERNAL OR SEC INQUIRIES OR INVESTIGATIONS (FORMAL OR INFORMAL) REGARDING
ACCOUNTING OR REVENUE RECOGNITION DISCUSSED WITH, REVIEWED BY OR INITIATED AT
THE DIRECTION OF ANY EXECUTIVE OFFICER, BOARD OF DIRECTORS OR ANY COMMITTEE
THEREOF OF THE COMPANY OR ANY OF THE SUBSIDIARIES.


 


(VI)                              THE COMPANY HAS NEVER BEEN A “SHELL COMPANY”
(AS DEFINED IN RULE 12B-2 UNDER THE 1934 ACT).


 

h.                                      Principal Market.  The Company is not in
violation of any of the rules, regulations or requirements of the Principal
Market and has no Knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension, or termination of the trading of, the Common
Stock by the Principal Market in the foreseeable future.

 

i.                                          Rights Agreement.  The Company has
not adopted a shareholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

 

j.                                          Absence of Certain Changes.  Since
July 4, 2009, neither the Company nor any of the Subsidiaries has declared or
paid any dividends or sold any assets outside of the ordinary course of
business.  Since July 4, 2009, neither the Company nor any of the Subsidiaries
has had any capital expenditures outside the ordinary course of its business. 
Since July 4, 2009, other than the grant of options or restricted stock awards
under existing Company Stock Award Plans in the aggregate of not more than
10,000 shares of Common Stock, neither the Company nor any of the Subsidiaries
has had or made, as applicable, any (i) grant or provision of severance or
termination payments or benefits to any director or officer of the Company or
any Subsidiary or employee, independent contractor or consultant of the Company
or any of the Subsidiaries, (ii) material increase in the compensation,
perquisites or benefits payable to any director, officer, employee, independent
contractor or consultant of the Company or any of the Subsidiaries, (iii) grant
of equity or equity-based awards that may be settled in shares of Common Stock,
Preferred Stock or any other securities of the Company or any Subsidiary or the
value of which is linked directly or indirectly, in whole or in part, to the
price or value of any shares of Common Stock, Preferred Stock or other
securities of the Company or any Subsidiary, (iv) acceleration in the vesting or
payment of compensation payable or benefits provided or to become payable or
provided to any current or former director, officer, employee, independent
contractor or consultant, (v) change in the terms of any outstanding Option with
respect to any shares of the Company’s Common Stock or any other securities of
the Company or (vi) establishment or adoption of any new arrangement that would
be a Company Benefit Plan or termination or material amendment of any existing
Company Benefit Plan (other than changes made in the ordinary course of business
consistent with past practice or as may be necessary to comply with applicable
Laws, in either case that do not materially increase the costs of any such
Company Benefit Plans).

 

k.                                       Acknowledgment Regarding the Investor’s
Purchase of Common Shares and the Warrant.  The Company acknowledges and agrees
that the Investor is acting solely in the capacity of an arm’s length purchaser
with respect to the Company in connection with this Agreement and the other
Transaction Documents and the Transactions.  The Company further

 

15

--------------------------------------------------------------------------------


 

acknowledges that the Investor is not acting as a financial advisor or fiduciary
of any party to this Agreement or any of the other Transaction Documents (or in
any similar capacity) with respect to this Agreement and the other Transaction
Documents and the Transactions, and any advice given by the Investor or any of
its representatives or agents in connection with the Transaction Documents and
the Transactions is merely incidental to the Investor’s purchase of the
Securities. The Company further represents to the Investor that the decision of
the Company to enter into the Transaction Documents has been based solely on the
independent evaluation by such Person and its representatives.

 

l.                                          No General Solicitation.  Neither
the Company nor any of its Affiliates, nor any Person acting on the behalf of
any of the foregoing, has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the 1933 Act), including advertisements, articles, notices, or other
communications published in any newspaper, magazine or similar media or
broadcast over radio, television or internet or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising, in
connection with the offer or sale of the Securities.

 

m.                                    No Integrated Offering.  Neither the
Company nor any of its Affiliates, nor any Person acting on the behalf of any of
the foregoing, has, directly or indirectly, made any offers or sales of any
security or solicited any offers to purchase any security, under circumstances
that would require registration of any of the Securities under the 1933 Act or
cause this offering of the Securities to be integrated with prior offerings by
the Company for purposes of the 1933 Act, or the shareholder approval
requirements of the Principal Market, or any other regulatory or self-regulatory
authority.

 

4.                                       AFFIRMATIVE COVENANTS.  Unless
otherwise waived and consented to by the Investor:

 

a.                                       Form D and Blue Sky; Other Filings. 
The Company agrees to timely file a Form D with respect to the Securities as
required under Regulation D and to provide a copy thereof to the Investor
promptly after such filing.  The Company shall make all filings and reports
relating to the offer and sale of the Securities required under applicable
Securities Laws of the states of the United States following the Closing Date. 
The Company further agrees to timely file a notification of Listing of
Additional Shares with NASDAQ with respect to the Securities, and timely file a
current report on Form 8-K with the SEC describing the terms of the
Transactions, including the sale and issuance of the Securities to the Investor.

 

b.                                      Material Nonpublic Information.  Except
with respect to the material terms and conditions of the transactions
contemplated by the Transaction Documents, and except with the express written
consent of the Investor and unless prior thereto the Investor shall have
executed a written agreement regarding the confidentiality and use of such
information, the Company and each Subsidiary shall instruct each of their
respective officers, directors, employees and agents, not to, and the Investor
shall not directly solicit the Company, any of its Subsidiaries or any of their
respective officers, directors, employees or agents to provide the Investor with
any material, non-public information regarding the Company or any of its
Subsidiaries.

 

16

--------------------------------------------------------------------------------


 

c.                                       Listing.  During the period commencing
on the date of this Agreement and ending on the first date after the Closing on
which the Investor and its Affiliates, in the aggregate, beneficially own less
than 5% of the Common Stock (determined in accordance with Rule 13d-3 (as
defined below)) (the period ending on such latest date, the “Reporting Period”),
the Company shall use commercially reasonable efforts to promptly secure the
listing of all of the Common Shares, and upon exercise of the Warrant, all of
the Warrant Shares, upon each national securities exchange and automated
quotation system, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and, shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing of all of the Common Shares and
the Warrant Shares.  The Company shall pay all fees and expenses in connection
with satisfying its obligations under this Section 4(c).

 

d.                                      Preemptive Rights.  In case at any time
on or before June 30, 2010, the Company shall sell or otherwise issue to any
Person any Equity Securities (as defined below), other than any Exempted
Issuances (as defined below), and so long as the Investor and its Affiliates, in
the aggregate, beneficially own a number of shares of Common Stock representing
greater than 5% of the Common Stock Deemed Outstanding (as defined below) as of
such date, the Company shall offer to the Investor the right, at the same price
as that paid, or to be paid by the other Person who participated or will
participate in such sale or other issuance, to purchase the amount of such
Equity Securities equal to the product of (x) the total amount of such Equity
Securities sold or otherwise issued and (y) a fraction, the numerator of which
is the number of Investor Shares (as defined below) immediately prior to such
sale of Equity Securities and the denominator of which is the number of shares
of Common Stock Deemed Outstanding immediately prior to the sale of Equity
Securities.  Such offer shall be made by written notice (the “Preemptive Rights
Notice”) of the Company to the Investor, which Preemptive Rights Notice may be
delivered prior to, but in any event shall not be delivered any later than, five
days after the date of the closing of such sale or other issuance of Equity
Securities and shall set forth the Equity Securities sold or otherwise issued or
to be sold or otherwise issued, the price per Equity Security at which such
Equity Securities were sold or otherwise issued or will be sold or otherwise
issued, and the number of Equity Securities which the Investor shall have the
opportunity to purchase pursuant hereto.  The Investor shall be entitled for a
period of 10 days after the date of the Preemptive Rights Notice to exercise its
rights hereunder.  Such rights may only be exercised for all of the Equity
Securities the Investor is entitled to purchase hereunder and shall be exercised
by wire transfer of immediately available funds to an account designated by the
Company (as set forth in the Preemptive Rights Notice) and the delivery to the
Company of duly and properly executed originals of any documents reasonably
required by the Company, all by the later of the expiration of such 10 day
period and the closing date of such sale or other issuance of Equity
Securities.  Any purchase of Equity Securities by the Investor pursuant hereto
shall be made only of a whole number of Equity Securities, not of any fraction
of Equity Securities, and any fraction shall be rounded up or down, as
appropriate, to the nearest whole number.  For purposes hereof, “Common Stock
Deemed Outstanding” as of any date shall mean the number of shares of Common
Stock then actually issued and outstanding; “Equity Securities” means any equity
securities of the Company, whether now or hereafter authorized, and any Options
or Convertible Securities of the Company; “Exempted Issuances” means
(A) issuances of Options of the Company, restricted stock grants or any other
similar equity compensation arrangements pursuant to a Company Stock Award Plan
approved by the Company Board for officers, employees or consultants of the
Company or any Subsidiary (B) 

 

17

--------------------------------------------------------------------------------


 

issuances of any Equity Securities to any seller in connection with the
acquisition by the Company or any of the Subsidiaries of a business, by purchase
or other acquisition of stock or other equity interests, or by merger,
consolidation or other business combination, or any sale of all or substantially
all of the assets of such business, (C) issuances in connection with the
subdivision of the Common Stock (including any split), any combination of the
Common Stock (including any reverse split) or any other recapitalization,
reorganization, reclassification or conversion of the Company, in each case in
which the Investor Shares are treated in the same manner as all other
outstanding shares of Common Stock, (D) issuances of any Equity Securities to
any purchaser that requires complete acceptance of such purchaser’s terms and
conditions, including the amount of Equity Securities to be purchased, within a
period of time equal to or less than two (2) Business Days, and (E) issuances in
connection with any Rights Offering (as defined below); and “Investor Shares”
means, as of any time, the shares of Common Stock then beneficially held by the
Investor and its Affiliates, and excluding any Warrant Shares.

 


E.                                       BACKSTOP OF RIGHTS OFFERING.  THE
COMPANY AND THE INVESTOR ACKNOWLEDGE AND AGREE THAT IN THE EVENT THAT THE
COMPANY DESIRES TO UNDERTAKE AND CONSUMMATE A RIGHTS OFFERING WITH RESPECT TO
CERTAIN SHARES OF THE COMMON STOCK (THE “RIGHTS OFFERING”), WHICH DETERMINATION
SHALL BE IN THE SOLE DISCRETION OF THE COMPANY’S BOARD, THEN THE COMPANY AND
INVESTOR AGREE IN GOOD FAITH TO USE THEIR COMMERCIALLY REASONABLE EFFORTS TO
EXECUTE AND DELIVER A STANDBY PURCHASE AGREEMENT (THE “BACKSTOP AGREEMENT”),
(A) IN SUBSTANTIAL COMPLIANCE WITH THE TERMS AND CONDITIONS SET FORTH IN THAT
CERTAIN TERM SHEET ATTACHED HERETO AS EXHIBIT F (THE “BACKSTOP TERM SHEET”), AND
(B) OTHERWISE IN FORM AND SUBSTANCE MUTUALLY SATISFACTORY TO THE INVESTOR AND
THE COMPANY, WHICH BACKSTOP AGREEMENT SHALL SET FORTH THE TERMS AND CONDITIONS
UPON WHICH AN AFFILIATE OF THE INVESTOR SHALL PROVIDE A BACKSTOP COMMITMENT (AS
DEFINED IN THE BACKSTOP TERM SHEET) IN CONNECTION WITH THE RIGHTS OFFERING.


 

f.                                         Confidentiality Of Evaluation
Material Produced to the Investor; Standstill.

 


(I)                                     NOTWITHSTANDING ANYTHING CONTAINED IN
THIS AGREEMENT TO THE CONTRARY, THE INVESTOR SHALL TREAT ALL “CONFIDENTIAL
INFORMATION” (AS DEFINED IN THE CONFIDENTIALITY, NON-DISCLOSURE AND STANDSTILL
AGREEMENT BETWEEN THE PARTIES DATED FEBRUARY 9, 2009 (THE “CONFIDENTIALITY
AGREEMENT”)) PROVIDED BY THE COMPANY TO INVESTOR UNDER THE CONFIDENTIALITY
AGREEMENT, AND ALL INFORMATION PROVIDED BY THE COMPANY TO THE INVESTOR PURSUANT
TO THE SPA, AS CONFIDENTIAL INFORMATION IN ACCORDANCE WITH THE TERMS BELOW AND
THE TERMS OF SECTIONS 2 AND 3 OF THE CONFIDENTIALITY AGREEMENT, WHICH TERMS ARE
EXPRESSLY INCORPORATED HEREIN.


 


(II)                                  WITHIN FIVE (5) BUSINESS DAYS OF THE DATE
HEREOF, INVESTOR WILL RETURN OR DESTROY ALL INFORMATION PROVIDED TO IT THAT, TO
ITS KNOWLEDGE, CONSTITUTES CONFIDENTIAL INFORMATION, AND WILL CERTIFY TO THE
COMPANY IN WRITING THAT IT HAS COMPLIED WITH THE FOREGOING COVENANT; PROVIDED
THAT THE INVESTOR MAY RETAIN ONE COPY OF THE CONFIDENTIAL INFORMATION FOR
CONTINGENCY PURPOSES PROVIDED THAT SUCH COPY SHALL BE SEGREGATED FROM THE
INVESTOR’S NORMAL BUSINESS RECORDS AND MAY ONLY BE ACCESSED FOR THE PURPOSE OF
ESTABLISHING COMPLIANCE WITH THIS AGREEMENT OR IN CIRCUMSTANCES WHERE
THIS AGREEMENT OR THE TRANSACTIONS ARE THE SUBJECT OF LITIGATION OR OTHERWISE
WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.  FURTHERMORE, THE INVESTOR AND
ITS PROFESSIONAL ADVISORS MAY RETAIN DATA OR ELECTRONIC RECORDS
CONTAINING CONFIDENTIAL INFORMATION FOR THE

 

18

--------------------------------------------------------------------------------


 


PURPOSES OF BACKUP AND DATA RECOVERY SO LONG AS SUCH DATA OR RECORDS, TO THE
EXTENT NOT PERMANENTLY DELETED OR OVERWRITTEN IN THE ORDINARY COURSE OF
BUSINESS, ARE NOT ACCESSIBLE IN THE ORDINARY COURSE OF BUSINESS AND ARE NOT
ACCESSED OR USED EXCEPT AS REQUIRED FOR BACKUP OR DATA RECOVERY PURPOSES. 
ANY CONFIDENTIAL INFORMATION RETAINED BY THE INVESTOR OR ITS PROFESSIONAL
ADVISORS IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 4(F)(II) SHALL REMAIN
SUBJECT TO THE CONFIDENTIALITY TERMS SET FORTH IN SECTION 4(F)(I) OF THIS
AGREEMENT FOR SO LONG AS SUCH CONFIDENTIAL INFORMATION IS RETAINED.


 


(III)                               THE INVESTOR AGREES THAT, UNLESS
SPECIFICALLY INVITED IN WRITING TO DO SO BY THE COMPANY, FOR A PERIOD OF TWO
(2) YEARS FROM THE DATE OF THIS AGREEMENT, NEITHER THE INVESTOR NOR ANY PERSON
OR ENTITY DIRECTLY OR INDIRECTLY CONTROLLING THE INVESTOR OR CONTROLLED BY THE
INVESTOR OR UNDER COMMON CONTROL WITH THE INVESTOR (ALL SUCH PERSONS AND
ENTITIES, TOGETHER WITH THE INVESTOR, COLLECTIVELY, THE “STERLING GROUP”) ACTING
ALONE OR AS PART OF ANY GROUP, WILL, OR WILL ENCOURAGE OR ASSIST OTHERS TO,
DIRECTLY OR INDIRECTLY: (I) ACQUIRE, OFFER OR PROPOSE TO ACQUIRE, OR AGREE OR
SEEK TO ACQUIRE BY PURCHASE OR OTHERWISE, DIRECTLY OR INDIRECTLY, OWNERSHIP
(INCLUDING BENEFICIAL OWNERSHIP (AS DEFINED IN RULE 13D-3 UNDER THE 1934 ACT
(“RULE 13D-3”)) OF ANY SECURITIES OF, ANY DIRECT OR INDIRECT RIGHTS WITH RESPECT
TO OR OPTIONS TO ACQUIRE ANY SECURITIES OF, OR INSTRUMENTS REPRESENTING ANY BANK
OR OTHER DEBT OF, COMPANY OR ANY SUBSIDIARY OR OF ANY SUCCESSOR TO, OR PERSON IN
CONTROL OF, THE COMPANY OR ANY SUBSIDIARY, OR ANY SUBSTANTIAL PART OF THE ASSETS
OF THE COMPANY OR ANY SUBSIDIARY OR DIVISIONS THEREOF OR OF ANY SUCH SUCCESSOR
OR CONTROLLING PERSON; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT LIMIT OR
PRECLUDE THE INVESTOR OR ANY OTHER MEMBER OF THE INVESTOR FROM ACQUIRING,
INDIVIDUALLY OR IN THE AGGREGATE, SHARES OF COMMON STOCK, OR DIRECT OR INDIRECT
RIGHTS OR OPTIONS WITH RESPECT THERETO, SO LONG AS, UPON SUCH ACQUISITION, THE
MEMBERS OF THE STERLING GROUP OWN, BENEFICIALLY OR OF RECORD, LESS THAN 20% OF
THE COMMON STOCK (DETERMINED IN ACCORDANCE WITH RULE 13D-3); (II) ENTER INTO ANY
AGREEMENT OR MAKE ANY PUBLIC ANNOUNCEMENT WITH RESPECT TO, OR OFFER, PROPOSE OR
SEEK TO ENTER INTO, OR OTHERWISE BE INVOLVED IN OR PART OF, DIRECTLY OR
INDIRECTLY, ANY ACQUISITION TRANSACTION, RECAPITALIZATION, RESTRUCTURING,
LIQUIDATION, DISSOLUTION, BUSINESS COMBINATION OR OTHER SIMILAR TRANSACTION
RELATING TO ALL OR PART OF THE COMPANY OR ANY SUBSIDIARY OR ALL OR ANY PART OF
THE ASSETS OF THE COMPANY OR ANY SUBSIDIARY OR ANY OF THEIR RESPECTIVE
BUSINESSES; (III) MAKE, OR IN ANY WAY PARTICIPATE IN, DIRECTLY OR INDIRECTLY,
ANY “SOLICITATION” OF “PROXIES” (AS SUCH TERMS ARE USED IN THE RULES OF THE SEC)
OR CONSENTS TO VOTE, OR SEEK TO ADVISE OR INFLUENCE ANY PERSON OR ENTITY WITH
RESPECT TO THE VOTING OR CONSENT OF, ANY VOTING SECURITIES OF THE COMPANY OR ANY
SUBSIDIARY (OTHER THAN IN SUPPORT OF A PROPOSAL APPROVED BY THE COMPANY BOARD);
(IV) FORM, JOIN OR IN ANY WAY PARTICIPATE IN A “GROUP” (WITHIN THE MEANING OF
SECTION 13(D)(3) OF THE 1934 ACT), OTHER THAN THE STERLING GROUP, WITH RESPECT
TO ANY VOTING SECURITIES OF COMPANY OR ANY SUBSIDIARY; (V) SEEK OR PROPOSE,
ALONE OR IN CONCERT WITH OTHERS THAT ARE NOT MEMBERS OF THE STERLING GROUP, TO
INFLUENCE OR CONTROL COMPANY’S MANAGEMENT OR POLICIES; (VI) INITIATE, DIRECTLY
OR INDIRECTLY, ANY DISCUSSIONS, NEGOTIATIONS, ARRANGEMENTS OR UNDERSTANDINGS
WITH ANY OTHER PERSON WITH RESPECT TO ANY OF THE FOREGOING ACTIVITIES OR PROPOSE
ANY OF SUCH ACTIVITIES TO ANY OTHER PERSON; (VII) ADVISE, ASSIST, KNOWINGLY
ENCOURAGE, ACT AS A FINANCING SOURCE FOR, OR OTHERWISE INVEST IN, ANY OTHER
PERSON IN CONNECTION WITH ANY OF THE FOREGOING ACTIVITIES; OR (VIII) PUBLICLY
DISCLOSE ANY INTENTION, PLAN OR ARRANGEMENT INCONSISTENT WITH ANY OF THE
FOREGOING.  THE INVESTOR ALSO AGREES THAT FOR A PERIOD OF TWO (2) YEARS FROM THE
DATE OF THIS AGREEMENT, NEITHER THE INVESTOR NOR ANY

 

19

--------------------------------------------------------------------------------


 


OF ITS AFFILIATES WILL (X) REQUEST THE COMPANY OR ITS ADVISORS, DIRECTLY OR
INDIRECTLY, TO (A) AMEND OR WAIVE ANY PROVISION OF THIS SECTION (INCLUDING THIS
SENTENCE) OR (B) OTHERWISE CONSENT TO ANY ACTION INCONSISTENT WITH ANY PROVISION
OF THIS SECTION (INCLUDING THIS SENTENCE), OR (Y) TAKE ANY INITIATIVE WITH
RESPECT TO THE COMPANY OR ANY SUBSIDIARY WHICH COULD REQUIRE THE COMPANY TO MAKE
A PUBLIC ANNOUNCEMENT REGARDING: (A) SUCH INITIATIVE, (B) ANY OF THE ACTIVITIES
REFERRED TO IN THIS SECTION, OR (C) THE POSSIBILITY OF THE INVESTOR OR ANY OTHER
PERSON ACQUIRING CONTROL OF THE COMPANY, WHETHER BY MEANS OF A BUSINESS
COMBINATION OR OTHERWISE, OR MAKE ANY PUBLIC ANNOUNCEMENT WITH RESPECT THERETO;
PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SECTION 4(F)(III) SHALL
(I) LIMIT THE ABILITY OF ANY MEMBER OF THE STERLING GROUP TO VOTE ITS VOTING
SECURITIES ON ANY MATTER SUBMITTED TO A VOTE OF THE SHAREHOLDERS OF COMPANY OR
ANNOUNCE ITS OPPOSITION TO ANY PROPOSALS APPROVED BY THE COMPANY BOARD,
(II) LIMIT THE ABILITY OF ANY PERSON, INCLUDING ANY DESIGNEE, REPRESENTATIVE OR
AFFILIATE OF THE INVESTOR, TO EXERCISE ITS RIGHTS AS A MEMBER OF THE COMPANY
BOARD OR ANY COMMITTEE THEREOF WHILE SERVING AS A MEMBER OF THE COMPANY BOARD OR
ANY COMMITTEE THEREOF, (III) LIMIT THE ABILITY OF THE STERLING GROUP OR ANY
MEMBER THEREOF TO ISSUE ANY COMMUNICATION CONTEMPLATED BY
RULE 14A-1(L)(2)(IV) STATING HOW IT INTENDS TO VOTE AND THE REASONS THEREFORE
WITH RESPECT TO ANY EXTRAORDINARY TRANSACTION OF ANY KIND OR NATURE BETWEEN THE
COMPANY AND ANY THIRD PARTY UNAFFILIATED WITH THE STERLING GROUP, (IV) LIMIT THE
ABILITY OF THE STERLING GROUP TO FILE A SCHEDULE 13D, 13G OR ANY AMENDMENT
THERETO AS REQUIRED BY LAW OR TO MAKE OTHER SECURITIES OR TAX FILINGS AS
REQUIRED BY LAW SO LONG AS NO MEMBER OF THE STERLING GROUP ENTERS INTO ANY
CONTRACT, ARRANGEMENT, UNDERSTANDING OR RELATIONSHIP (LEGAL OR OTHERWISE) WITH
RESPECT TO THE COMPANY’S SECURITIES, OR OTHERWISE TAKE ANY ACTION, IN VIOLATION
OF THIS SECTION 4(F)(III), OR (V) LIMIT THE ABILITY OF ANY MEMBER OF THE
STERLING GROUP TO TRANSFER ANY SHARES OF COMMON STOCK OF THE COMPANY OR DIRECT
OR INDIRECT RIGHTS OR OPTIONS TO ACQUIRE ANY SHARES OF COMMON STOCK TO ANY OTHER
MEMBER OF THE STERLING GROUP.


 


5.                                       TRANSFER AGENT.  THE COMPANY SHALL
ISSUE IRREVOCABLE INSTRUCTIONS TO ITS TRANSFER AGENT, AND ANY SUBSEQUENT
TRANSFER AGENT, TO ISSUE CERTIFICATES OR, PROVIDED THAT SUCH TRANSFER AGENT IS A
PARTICIPANT IN THE DTC FAST AUTOMATED SECURITIES TRANSFER PROGRAM, CREDIT SHARES
TO THE APPLICABLE BALANCE ACCOUNTS AT DTC, REGISTERED IN THE NAME OF THE
INVESTOR OR ITS RESPECTIVE NOMINEE(S), FOR ANY WARRANT SHARES ISSUED UPON
EXERCISE OF THE WARRANT, AS PROVIDED IN THE WARRANT.  THE COMPANY WARRANTS THAT
NO OTHER INSTRUCTION OTHER THAN THE FOREGOING AND ANY LEGAL OPINION, WRITTEN
ASSURANCES OR CERTIFICATION PURSUANT TO SECTION 2(G) HEREOF, AS THE CASE MAY BE,
AS BY SUCH TRANSFER AGENT, WILL BE GIVEN BY THE COMPANY TO ITS TRANSFER AGENT,
AND THAT THE SECURITIES SHALL OTHERWISE BE FREELY TRANSFERABLE ON THE BOOKS AND
RECORDS OF THE COMPANY AS AND TO THE EXTENT PROVIDED IN THIS AGREEMENT.  IF THE
INVESTOR EFFECTS A SALE, ASSIGNMENT OR TRANSFER OF THE SECURITIES IN ACCORDANCE
WITH SECTIONS 2(F) AND 2(G), THE COMPANY SHALL PERMIT THE TRANSFER AND SHALL
PROMPTLY INSTRUCT ITS TRANSFER AGENT TO ISSUE ONE OR MORE SHARE CERTIFICATES OR
OTHER CERTIFICATES OR, PROVIDED THAT SUCH TRANSFER AGENT IS A PARTICIPANT IN THE
DTC FAST AUTOMATED SECURITIES TRANSFER PROGRAM, CREDIT SHARES TO THE APPLICABLE
BALANCE ACCOUNTS AT DTC IN SUCH NAME AND IN SUCH DENOMINATIONS AS SPECIFIED BY
THE INVESTOR TO EFFECT SUCH SALE, TRANSFER OR ASSIGNMENT.  IN THE EVENT THAT
SUCH SALE, ASSIGNMENT OR TRANSFER INVOLVES COMMON SHARES OR WARRANT SHARES SOLD,
ASSIGNED OR TRANSFERRED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR
PURSUANT TO RULE 144, THE TRANSFER AGENT SHALL ISSUE SUCH SECURITIES TO THE
INVESTOR, ASSIGNEE OR TRANSFEREE, AS THE CASE MAY BE, WITHOUT ANY RESTRICTIVE
LEGEND.  THE COMPANY ACKNOWLEDGES THAT A BREACH BY IT OF ITS OBLIGATIONS
HEREUNDER WILL CAUSE IRREPARABLE HARM TO THE INVESTOR.

 

20

--------------------------------------------------------------------------------


 


ACCORDINGLY, THE COMPANY ACKNOWLEDGES THAT THE REMEDY AT LAW FOR A BREACH OF ITS
OBLIGATIONS UNDER THIS SECTION 5 WILL BE INADEQUATE AND AGREES, IN THE EVENT OF
A BREACH OR THREATENED BREACH BY THE COMPANY OF THE PROVISIONS OF THIS
SECTION 5, THAT THE INVESTOR SHALL BE ENTITLED, IN ADDITION TO ALL OTHER
AVAILABLE REMEDIES, TO AN ORDER AND/OR INJUNCTION RESTRAINING ANY BREACH AND
REQUIRING IMMEDIATE ISSUANCE AND TRANSFER, WITHOUT THE NECESSITY OF SHOWING
ECONOMIC LOSS AND WITHOUT ANY BOND OR OTHER SECURITY BEING REQUIRED.  NEITHER
THE COMPANY, NOR ANY PERSON ACTING FOR THE COMPANY’S BENEFIT, SHALL DELIVER ANY
INSTRUCTIONS TO THE COMPANY’S TRANSFER AGENT THAT ARE INCONSISTENT WITH THE
FOREGOING.


 

6.                                       TERMINATION.

 

a.                                       Termination.  In the event that as of
5:00 p.m., Chicago time, on June 30, 2010 (the “Outside Date”), (i) the Company
has not delivered a Company Closing Certificate on or prior to the Company
Termination Date, and (ii) the Investor has not delivered an Investor Closing
Notice on or prior to the Investor Termination Date, then this Agreement shall
terminate as of 5:00 p.m., Chicago time, on the Outside Date, and the sale and
purchase of the Securities shall be abandoned automatically and without any
further action or notice.

 

b.                                      Effect of Termination.  If this
Agreement terminates pursuant to this Section 6, it will become void and of no
further force and effect, with no liability on the part of any party to this
Agreement (or any of their respective former, current, or future general or
limited partners, shareholders, managers, members, directors, officers,
Affiliates or agents), except that the provisions of this Section 6(b) and
Section 7 will survive any termination of this Agreement; provided, however,
that nothing herein shall relieve either party from any liabilities for damages
incurred or suffered by the other party as a result of any breach by a party of
any of its representations, warranties, covenants or other agreements set forth
in this Agreement that has caused, or would reasonably be expected to cause, any
of the conditions set for in Sections (1)(b) or 1(c) not to be satisfied in a
timely manner.

 

7.                                       MISCELLANEOUS.

 

a.                                       Governing Law; Jurisdiction; Jury
Trial.

 


(I)                                     ALL QUESTIONS CONCERNING THE
CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY
CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF
DELAWARE OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTION OTHER THAN THE STATE OF DELAWARE.


 


(II)                                  EACH OF THE PARTIES HERETO IRREVOCABLY
AGREES THAT ANY LITIGATION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS ARISING HEREUNDER, OR FOR RECOGNITION AND ENFORCEMENT OF
ANY JUDGMENT IN RESPECT OF THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING
HEREUNDER BROUGHT BY ANY OTHER PARTY HERETO OR ITS SUCCESSORS OR ASSIGNS, SHALL
BE BROUGHT AND DETERMINED EXCLUSIVELY IN THE STATE OR FEDERAL COURTS FOR THE
STATE OF DELAWARE.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY SUBMITS WITH
REGARD TO ANY SUCH ACTION OR PROCEEDING FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, TO THE PERSONAL JURISDICTION OF THE
AFORESAID

 

21

--------------------------------------------------------------------------------


 


COURTS AND AGREES THAT IT WILL NOT BRING ANY ACTION RELATING TO THIS AGREEMENT
OR ANY OF THE TRANSACTIONS IN ANY COURT OR TRIBUNAL OTHER THAN THE AFORESAID
COURTS.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO
ASSERT, BY WAY OF MOTION, AS A DEFENSE, COUNTERCLAIM OR OTHERWISE, IN ANY ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
ARISING HEREUNDER OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT
OF THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS ARISING HEREUNDER, (A) ANY
CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE ABOVE NAMED
COURTS FOR ANY REASON OTHER THAN THE FAILURE TO SERVE PROCESS IN ACCORDANCE WITH
THIS SECTION 7(A)(II), (B) ANY CLAIM THAT IT OR ITS PROPERTY IS EXEMPT OR IMMUNE
FROM JURISDICTION OF ANY SUCH COURT OR FROM ANY LEGAL PROCESS COMMENCED IN SUCH
COURTS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE)
AND (C) TO THE FULLEST EXTENT PERMITTED BY THE APPLICABLE LAW, ANY CLAIM THAT
(I) THE SUIT, ACTION OR PROCEEDING IN SUCH COURT IS BROUGHT IN AN INCONVENIENT
FORUM, (II) THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER OR
(III) THIS AGREEMENT, OR THE SUBJECT MATTER HEREOF, MAY NOT BE ENFORCED IN OR BY
SUCH COURTS.  EACH OF THE PARTIES HERETO AGREES THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING IN THE MANNER PROVIDED
IN SECTION 7(F) OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY APPLICABLE LAWS,
WILL BE VALID AND SUFFICIENT SERVICE THEREOF.


 


(III)                               EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION
DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE,
EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY LITIGATION, CONTROVERSY OR OTHER LEGAL ACTION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES
AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7(A)(III).


 

b.                                      Counterparts.  This Agreement and any
amendments hereto may be executed and delivered in two or more identical
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.  This Agreement shall
become effective and binding upon each party hereto when counterparts have been
signed by each party hereto and delivered to the other parties hereto, it being
understood that all parties need not sign the same counterpart.  In the event
that any signature to this Agreement or any amendment hereto is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose

 

22

--------------------------------------------------------------------------------


 

behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.  At the request of
any party each other party shall promptly re-execute an original form of this
Agreement or any amendment hereto and deliver the same to the other party.  No
party hereto shall raise the use of a facsimile machine or e-mail delivery of a
“.pdf” format data file to deliver a signature to this Agreement or any
amendment hereto or the fact that such signature was transmitted or communicated
through the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file as a defense to the formation or enforceability of a contract, and
each party hereto forever waives any such defense.

 

c.                                       Headings.  The headings of this
Agreement are for convenience of reference only and shall not form part of, or
affect the meaning or interpretation of, this Agreement.

 

d.                                      Severability.  If any provision of this
Agreement shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.

 

e.                                       Entire Agreement.  This Agreement
supersedes all prior oral or written agreements between the Investor, the
Company, the Subsidiaries, their Affiliates and Persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Company
makes any representation, warranty, covenant or undertaking with respect to such
matters.

 

f.                                         Notices.  Any notice, consent,
waiver, request, instruction or other communication required or permitted to be
given under the terms of this Agreement shall be in writing and will be deemed
to have been duly given:  (i) upon receipt, when delivered personally; (ii) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
or (iii) one Business Day after deposit with a nationally recognized overnight
delivery service, in each case properly addressed to the party to receive the
same.  The addresses and facsimile numbers for such communications shall be:

 

If to the Company:

 

Select Comfort Corporation

9800 59th Avenue North

Minneapolis, Minnesota 55442

Attention:   William McLaughlin

Facsimile:   (763) 551-6888

 

23

--------------------------------------------------------------------------------


 

and

Select Comfort Corporation

9800 59th Avenue North

Minneapolis, Minnesota 55442

Attention:   Mark Kimball

Facsimile:   (763) 551-6888

 

With a copy to (which shall not constitute notice):

 

Oppenheimer Wolff Donnelly LLP

Plaza VII, Suite 3300

45 South Seventh Street

Minneapolis, Minnesota 55402-1609

Attention:   Thomas R. Marek

Facsimile:   (612) 607-7100

 

If to the Investor:

 

Sterling SC Investor, LLC

1033 Skokie Boulevard

Suite 600

Northbrook, Illinois 60062

Attention:   Office of General Counsel

Facsimile:   (847) 480-0199

 

With a copy to (which shall not constitute notice):

 

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661-3693

Attention:   Saul E. Rudo

Facsimile:   (312) 902-1061

 

or, in the case of any party named above, at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has
specified by written notice given to each other party five days prior to the
effectiveness of such change.  Written confirmation of receipt (A) given by the
recipient of such notice, consent, waiver or other communication,
(B) mechanically or electronically generated by the sender’s facsimile machine
containing the time, date, recipient facsimile number and an image of the first
page of such transmission or (C) provided by a nationally recognized overnight
delivery service shall be rebuttable evidence of personal service, receipt by
facsimile or deposit with a nationally recognized overnight delivery service in
accordance with clause (i), (ii) or (iii) above, respectively.

 

24

--------------------------------------------------------------------------------


 

g.                                      Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties and their respective successors and assigns, including any purchasers of
the Securities.  The Investor shall not directly or indirectly assign, sell,
delegate or otherwise transfer (by operation of law or otherwise, including by
merger, reorganization, reclassification, consolidation or similar transaction)
this Agreement or any rights or obligations hereunder without the prior written
consent of the Company.  Any assignment or transfer in violation of this section
shall be void.

 

h.                                      No Third Party Beneficiaries.  This
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

i.                                          Survival.  The representations and
warranties of the Investor and the Company shall survive the Closing for a
period of 12 months; provided, however, that the representations and warranties
of the Company set forth in Sections 3(a), 3(b), 3(c) and 3(d) shall survive
indefinitely.  Neither the period of survival nor the liability of the Company
with respect to the Company’s representations and warranties shall be reduced by
any investigation made at any time by or on behalf of the Investor.  If written
notice of a claim has been given prior to the expiration of the applicable
representation and warranty of the Company, then the relevant representation or
warranty shall survive as to such claim, until such claim has been finally
resolved.  The agreements and covenants set forth in Sections 4 and 7 shall
survive the Closing.

 

j.                                          Further Assurances.  Each party
shall do and perform, or cause to be done and performed, all such further acts
and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Agreement and the consummation of the Transactions.

 

k.                                       Placement Agent.  The Company
represents and warrants to the Investor that it has not engaged any placement
agent, broker or financial advisor in connection with the sale of the Common
Shares, except for Piper Jaffray & Co. (“Piper”).  The Company shall be
responsible for the payment of any placement agent’s fees or broker’s
commissions, including any fees or commissions of Piper.  The Company shall pay,
and hold the Investor harmless against, any liability, loss or expense
(including attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim for any such payment.

 

l.                                          No Strict Construction.  The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party.

 

m.                                    Specific Performance.  The parties to this
Agreement agree that irreparable damage would occur and that the parties to this
Agreement would not have any adequate remedy at Law in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
Company, on the one hand, and the Investor, on the other hand, shall be entitled
to an injunction or injunctions to prevent breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in any state or
federal court located in the State of

 

25

--------------------------------------------------------------------------------


 

Delaware, in each case without the necessity of posting bond or other security
or showing actual damages, and this being in addition to any other remedy to
which they are entitled at law or in equity.

 

n.                                      Confidentiality.  Each of the parties
acknowledges, agrees and covenants to keep strictly confidential, and shall not
disclose, or allow or permit any other Person to disclose, any information
provided by any other party hereto pursuant to this Agreement or any of the
other Transaction Documents, including any notices provided hereunder; provided
that a party may disclose such information to its officers, directors,
employees, partners, members, managers, equityholders, advisors and agents who
agree to be bound by the confidentiality obligation set forth in this
Section 7(n).  Each party hereto shall take all actions reasonably necessary to
ensure that such information remains confidential in accordance with the terms
of this Agreement and the other Transaction Documents.

 

o.                                      Interpretative Matters.  Unless the
context otherwise requires, (i) all references to Sections, Schedules,
Appendices or Exhibits are to Sections, Schedules, Appendices or Exhibits
contained in or attached to this Agreement, (ii) each accounting term not
otherwise defined in this Agreement has the meaning assigned to it in accordance
with GAAP, (iii) words in the singular or plural include the singular and plural
and pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter, (iv) the words “hereof,” “herein”
and words of similar effect shall reference this Agreement in its entirety, and
(v) the use of the word “including” in this Agreement shall be by way of example
rather than limitation.

 

*  *  *  *  *  *

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Securities Purchase
Agreement to be duly executed as of the date first written above.

 

 

 

COMPANY:

 

 

 

SELECT COMFORT CORPORATION

 

 

 

 

 

By:

/s/ James Raabe

 

Name:

James Raabe

 

Title:

Chief Financial Officer

 

 

 

 

 

INVESTOR:

 

 

 

STERLING SC INVESTOR, LLC

 

 

 

 

 

By: Sterling Capital Partners III, L.P.

 

Its: Sole Member

 

 

 

By: SC Partners III, L.P.

 

Its: General Partner

 

 

 

By: Sterling Capital Partners III, LLC

 

Its: General Partner

 

 

 

By:

/s/ R. Christopher Hoehn-Saric

 

Name:

R. Christopher Hoehn-Saric

 

Title:

Senior Managing Director

 

--------------------------------------------------------------------------------


 

APPENDIX

CERTAIN DEFINED TERMS

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, (i) has a five percent (5%) equity interest in that Person, (ii) has
a common ownership with that Person, (iii) controls that Person, (iv) is
controlled by that Person or (v) shares common control with that Person; and
“control” or “controls” means that a Person has the power, direct or indirect,
to conduct or govern the policies of another Person.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the New York City are authorized or required by law to
remain closed.

 

“Capital Lease Obligation” means, as to any Person, any obligation that is
required to be classified and accounted for as a capital lease on a balance
sheet of such Person prepared in accordance with GAAP, and the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).

 

“Company Benefit Plan” means each “employee benefit plan” within the meaning of
Section 3(3) of ERISA, including each multiemployer plan within the meaning of
Section 3(37) of ERISA, and each other stock purchase, stock option, restricted
stock, severance, retention, employment, consulting, change-of-control,
collective bargaining, bonus, incentive, deferred compensation, employee loan,
fringe benefit and other benefit plan, agreement, program, policy, commitment or
other arrangement (including any related funding mechanism now in effect or
required in the future) whether or not subject to ERISA, whether formal or
informal, oral or written, in each case under which any past or present
director, officer, employee, consultant or independent contractor of the Company
or any of the Subsidiaries has any present or future right to benefits or with
respect to which the Company or any of the Subsidiaries has any liability.

 

“Company Material Adverse Effect” means any event, state of facts, circumstance,
development, change or effect that, individually or in the aggregate with all
other events, states of fact, circumstances, developments, changes and effects,
(i) would materially adversely affect the ability of the Company to consummate
the Transactions, or to perform its obligations under any of the Transaction
Documents, in a timely manner or (ii) is materially adverse to the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Company and the Subsidiaries, taken as a whole; provided, however, that a
“Company Material Adverse Effect” shall not include any event, state of facts,
circumstance, development, change or effect resulting from:  (A) (1) changes in
general economic conditions, general securities and financial market conditions,
or global or national political relations or conditions, (2) a material
worsening of current conditions caused by an act of terrorism or war (whether
declared or not declared) occurring after the date of this Agreement or any
natural disasters or any national or international calamity affecting the United
States, (3) changes in GAAP, (4) changes in laws of

 

1

--------------------------------------------------------------------------------


 

general applicability or interpretations thereof by any Governmental Entity,
except, (x) in the case of any of the foregoing clauses (1), (2), (3) or (4), if
such changes or developments have a disproportionate or unique impact on the
business, assets, liabilities, condition or results of operations of the Company
and the Subsidiaries, taken as a whole, relative to other participants in the
industries in which the Company conducts its businesses or (y) in the case of
the foregoing clause (2), directly affect the physical properties of the Company
and the Subsidiaries; (B) any change in the Company’s stock price or trading
volume, in and of itself, or any failure, in and of itself, by the Company to
meet revenue or earnings guidance published or otherwise provided to the
Investor; (C) actions or omissions of either party hereto taken as expressly
required by this Agreement or with the prior written consent of the other party
hereto in contemplation of the Transactions; or (D) the public announcement of
this Agreement and the Transactions.

 

“Contract” means any agreement, arrangement, commitment or understanding that
would constitute an enforceable contract under, in each case, the Law governing
such agreement, arrangement or understanding.

 

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
shares of common stock.

 

“Existing Credit Facility” means that certain Credit Agreement, dated as of
June 9, 2006, by and among the Company and the Lenders, together with all pledge
and security agreements, guarantees and other definitive documents and
instruments entered into in connection therewith or related thereto, as each of
the same have been amended, restated, supplemented or otherwise modified from
time to time prior to the date of this Agreement.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Knowledge,” “Knowledge of the Company,” “to the Company’s Knowledge” and
similar language means the actual knowledge of any “officer” (as such term is
defined in Rule 16a-1 under the 1934 Act) of the Company or of any Subsidiary
and the knowledge any such Person would be expected to have after reasonable due
diligence and inquiry, or, with respect to the Investor, any similarly situated
Person of the Investor or its Affiliates.

 

“Laws” means all present or future federal, state local or foreign laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Entity.

 

“Lenders” means JPMorgan Chase Bank, National Association, as administrative
agent, Bank of America, N.A., as syndication agent, and certain financial
institutions signatory to the Existing Credit Facility, including the
administrative agent and the syndication agent.

 

“Lien” means with respect to any asset or property, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind and any restrictive covenant, condition, restriction or exception of any
kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind (including any of the foregoing created by, arising under or evidenced by
any conditional sale or other title retention agreement, the interest of a
lessor with respect to a

 

2

--------------------------------------------------------------------------------


 

Capital Lease Obligation, or any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Options” means any rights, warrants or options to subscribe for or purchase
shares of common stock or Convertible Securities.

 

“Organic Change” means any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction that is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to or in
exchange for Common Stock.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
Governmental Entity or any other legal entity.

 

“Preferred Stock” means the Company’s undesignated preferred stock.

 

“Securities Laws” means the securities laws (including “Blue Sky” laws),
legislation and regulations of, and the instruments, policies, rules, orders,
codes, notices and interpretation notes of, the securities regulatory
authorities (including the SEC) of the United States and any applicable states
and other jurisdictions.

 

“Subsidiary” means any entity in which the Company, directly or indirectly:

 

(i)            beneficially owns or otherwise holds 10% or more of the equity or
similar interests;

 

(ii)           beneficially owns or otherwise holds or controls 10% or more of
the outstanding securities entitled to vote generally in the election of such
entity’s directors (or the equivalent thereof);

 

(iii)          if the entity is a limited partnership, is a general partner;

 

(iv)          if the entity is a limited liability company, is a manager or
managing member; or

 

(v)           otherwise has the ability or right to control (whether by
ownership, contractual right or otherwise) the management and policies of such
entity.

 

“Taxes” means (i) any and all federal, state, provincial, local, foreign and
other taxes, levies, fees, imposts, duties, and similar governmental charges
(including any interest, fines, assessments, penalties or additions to tax
imposed in connection therewith or with respect thereto) including (x) taxes
imposed on, or measured by, income, franchise, profits or gross receipts, and
(y) ad valorem, value added, capital gains, sales, goods and services, use, real
or personal property, Capital Stock, license, branch, payroll, estimated,
withholding, employment, social security (or similar), unemployment,
compensation, utility, severance, production, excise, stamp, occupation,
premium, windfall profits, transfer and gains taxes, and customs duties, (ii) 

 

3

--------------------------------------------------------------------------------


 

any liability for payment of amounts described in clause (i) whether as a result
of transferee liability, joint and several liability for being a member of an
affiliated, consolidated, combined, unitary or other group for any period, or
otherwise by operation of law, and (iii) any liability for the payment of
amounts described in clause (i) or (ii) as a result of any tax sharing, tax
indemnity or tax allocation agreement or similar agreements to pay or indemnify
any other Person on account of Taxes.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Mutual Release and each of the other agreements or instruments to which the
Company is a party or by which it is bound and which is entered into by the
parties hereto or thereto in connection with the Transactions.

 

“Transactions” means the sale and issuance of the Common Shares and the Warrant
to the Investor, and the execution and delivery of the Transaction Documents and
the consummation by the Company of all of the transactions contemplated therein.

 

The following terms have the meaning set forth in the referenced Sections set
forth below:

 

Defined Term

 

Location of
Definition

“1933 Act Legend”

 

Section 2(g)

“1933 Act”

 

Recitals

“1934 Act”

 

Section 2(k)

“Acquiring Entity”

 

Section 1(d)

“Agreement”

 

Recitals

“Backstop Agreement”

 

Section 4(e)

“Backstop Term Sheet”

 

Section 4(e)

“Closing”

 

Section 1(a)(i)

“Closing Date”

 

Section 1(a)(i)

“Committee”

 

Recitals

“Common Shares”

 

Recitals

“Common Stock Deemed Outstanding”

 

Section 4(d)

“Common Stock”

 

Recitals

“Company”

 

Recitals

“Company Board”

 

Recitals

“Company Closing Certificate”

 

Section 1(a)(ii)

“Company Stock Award Plans”

 

Section 3(c)

“Company Termination Date”

 

Section 1(a)(ii)

“Company Triggered Closing”

 

Section 1(a)(ii)

“Confidentiality Agreement”

 

Section 4(f)(i)

“Covered Investor”

 

Section 2(f)

“Distribution”

 

Section 1(d)

“DTC”

 

Section 2(g)

“Equity Securities”

 

Section 4(d)

“Exempted Issuances”

 

Section 4(d)

 

4

--------------------------------------------------------------------------------


 

Defined Term

 

Location of
Definition

“Investor”

 

Recitals

“Investor Closing Notice”

 

Section 1(a)(i)

“Investor Shares”

 

Section 4(d)

“Investor Termination Date”

 

Section 1(a)(i)

“MBCA”

 

Recitals

“Most Recent 10-Q”

 

Section 3(g)

“Most Recent Balance Sheet”

 

Section 3(g)

“Mutual Release”

 

Recitals

“Outside Date”

 

Section 6(a)

“Piper”

 

Section 7(k)

“Pre-Signing Period”

 

Section 2(k)

“Preemptive Rights Notice”

 

Section 4(d)

“Principal Market”

 

Section 3(e)

“Private Offering”

 

Section 4(d)(i)

“Purchase Price”

 

Section 1(a)(i)

“Purchase Rights”

 

Section 1(d)

“Registration Rights Agreement”

 

Recitals

“Regulation D”

 

Recitals

“Reporting Period”

 

Section 4(c)

“Rights Offering”

 

Section 4(e)

“Rule 13d-3”

 

Section 4(f)(iii)

“Rule 144”

 

Section 2(f)

“SEC”

 

Recitals

“SEC Documents”

 

Section 3(g)

“Securities”

 

Recitals

“Share Certificates”

 

Recitals

“SPA”

 

Recitals

“Sterling Group”

 

Section 4(f)(iii)

“Suspension Period”

 

Section 1(a)(i)

“Warrant”

 

Recitals

“Warrant Shares”

 

Recitals

 

5

--------------------------------------------------------------------------------


 

Exhibit B

 

THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR
(B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR BONA
FIDE FINANCING ARRANGEMENT SECURED BY THE SECURITIES.  THE SECURITIES
REPRESENTED BY THIS WARRANT MAY BE LESS THAN THE NUMBER SET FORTH ON THE FACE
HEREOF PURSUANT TO SECTION 2(e) HEREOF.

 

 

SELECT COMFORT CORPORATION

NON-TRANSFERABLE

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: SC-001

 

Number of Shares: 2,000,000

Date of Issuance:                  , 20

 

 

 

Select Comfort Corporation, a Minnesota corporation (the “Company”), hereby
certifies that, for Ten United States Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Sterling SC Investor, LLC, a Delaware limited liability company,
the registered holder hereof, or its permitted assigns (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company
upon surrender of this Warrant (if required by Section 2(e)), at any time or
times on or after the date hereof, but not after 11:59 P.M. New York City time
on the Expiration Date (as defined in Section 1(b) below) Two Million
(2,000,000) fully paid nonassessable shares of Common Stock (as defined in
Section 1(b) below) of the Company (the “Warrant Shares”) at the Warrant
Exercise Price (as defined in Section 1(b) below).

 


SECTION 1.

 


(A)                                         SECURITIES PURCHASE AGREEMENT.  THIS
WARRANT WAS ISSUED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT, DATED
AS OF EVEN DATE HEREWITH, BETWEEN THE COMPANY AND STERLING SC INVESTOR, LLC (AS
SUCH AGREEMENT MAY BE AMENDED, RESTATED, MODIFIED OR SUPPLEMENTED AND IN EFFECT
FROM TIME TO TIME, THE “PURCHASE AGREEMENT”) OR ISSUED IN EXCHANGE OR
SUBSTITUTION THEREFOR OR REPLACEMENT THEREOF.  EACH CAPITALIZED TERM USED, AND
NOT OTHERWISE DEFINED HEREIN, SHALL HAVE THE MEANING ASCRIBED THERETO IN THE
PURCHASE AGREEMENT.


 


(B)                                        DEFINITIONS.  THE FOLLOWING WORDS AND
TERMS AS USED IN THIS WARRANT SHALL HAVE THE FOLLOWING MEANINGS:

 

--------------------------------------------------------------------------------



 


(I)                                     “COMMON STOCK” MEANS (I) THE COMPANY’S
COMMON STOCK, PAR VALUE $0.01 PER SHARE, AND (II) ANY CAPITAL STOCK INTO WHICH
SUCH COMMON STOCK SHALL HAVE BEEN CHANGED OR ANY CAPITAL STOCK RESULTING FROM A
RECLASSIFICATION OF SUCH COMMON STOCK.


 


(II)                                  “CONVERTIBLE SECURITIES” MEANS ANY STOCK
OR SECURITIES (OTHER THAN OPTIONS) DIRECTLY OR INDIRECTLY CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR COMMON STOCK.


 


(III)                               “EXPIRATION DATE” MEANS THE DATE THAT IS
FIVE (5) YEARS AFTER THE WARRANT DATE (AS DEFINED IN SECTION 12) OR, IF SUCH
DATE DOES NOT FALL ON A BUSINESS DAY, THEN THE NEXT BUSINESS DAY.


 


(IV)                              “OPTIONS” MEANS ANY RIGHTS, WARRANTS OR
OPTIONS TO SUBSCRIBE FOR OR PURCHASE ANY COMMON STOCK OR CONVERTIBLE SECURITIES.


 


(V)                                 “ORGANIC CHANGE” MEANS ANY RECAPITALIZATION,
REORGANIZATION, RECLASSIFICATION, CONSOLIDATION, MERGER, SALE OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS TO ANOTHER PERSON OR OTHER TRANSACTION
THAT IS EFFECTED IN SUCH A WAY THAT HOLDERS OF COMMON STOCK ARE ENTITLED TO
RECEIVE (EITHER DIRECTLY OR UPON SUBSEQUENT LIQUIDATION) STOCK, SECURITIES, CASH
OR ASSETS WITH RESPECT TO OR IN EXCHANGE FOR COMMON STOCK OTHER THAN PAYMENT OF
CASH DIVIDENDS.


 


(VI)                              “PERSON” MEANS AN INDIVIDUAL, A LIMITED
LIABILITY COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN
UNINCORPORATED ORGANIZATION OR A GOVERNMENT OR ANY DEPARTMENT OR AGENCY THEREOF
OR ANY OTHER LEGAL ENTITY.


 


(VII)                           “REGISTRATION RIGHTS AGREEMENT” MEANS THAT
CERTAIN REGISTRATION RIGHTS AGREEMENT, DATED AS OF EVEN DATE HEREWITH, BETWEEN
THE COMPANY AND STERLING SC INVESTOR, LLC, AS SUCH AGREEMENT MAY BE AMENDED,
RESTATED OR MODIFIED AND IN EFFECT FROM TIME TO TIME.


 


(VIII)                        “SECURITIES ACT” MEANS THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY SUCCESSOR THERETO.


 


(IX)                                “TRADING DAY” MEANS ANY DAY ON WHICH THE
COMMON STOCK IS TRADED ON THE PRINCIPAL MARKET; PROVIDED THAT “TRADING DAY”
SHALL NOT INCLUDE ANY DAY ON WHICH THE COMMON STOCK IS SCHEDULED TO TRADE, OR
ACTUALLY TRADES, ON SUCH EXCHANGE OR MARKET FOR LESS THAN 4.5 HOURS.


 


(X)                                   “WARRANT” MEANS THIS WARRANT AND ALL
WARRANTS ISSUED IN EXCHANGE, TRANSFER OR REPLACEMENT THEREOF PURSUANT TO THE
TERMS OF THIS WARRANT.


 


(XI)                                “WARRANT EXERCISE PRICE” SHALL BE EQUAL TO,
WITH RESPECT TO ANY WARRANT SHARE, $0.01, SUBJECT TO ADJUSTMENT AS PROVIDED IN
SECTION 8 OF THIS WARRANT.


 


(XII)                             “WEIGHTED AVERAGE PRICE” MEANS, FOR ANY
SECURITY AS OF ANY DATE, THE DOLLAR VOLUME-WEIGHTED AVERAGE PRICE FOR SUCH
SECURITY ON ITS PRINCIPAL MARKET DURING THE PERIOD BEGINNING AT 9:30 A.M. NEW
YORK CITY TIME (OR SUCH OTHER TIME AS ITS PRINCIPAL MARKET PUBLICLY ANNOUNCES IS
THE OFFICIAL OPEN OF TRADING) AND ENDING AT 4:00 P.M. NEW YORK CITY TIME

 

2

--------------------------------------------------------------------------------



 


(OR SUCH OTHER TIME AS ITS PRINCIPAL MARKET PUBLICLY ANNOUNCES IS THE OFFICIAL
CLOSE OF TRADING) AS REPORTED BY BLOOMBERG FINANCIAL MARKETS (OR ANY SUCCESSOR
THERETO) (“BLOOMBERG”) THROUGH ITS “VOLUME AT PRICE” FUNCTIONS, OR IF THE
FOREGOING DOES NOT APPLY, THE DOLLAR VOLUME-WEIGHTED AVERAGE PRICE OF SUCH
SECURITY ON THE OTC BULLETIN BOARD (OR SUCCESSOR THERETO) DURING THE PERIOD
BEGINNING AT 9:30 A.M. NEW YORK CITY TIME (OR SUCH OTHER TIME AS THE OTC
BULLETIN BOARD PUBLICLY ANNOUNCES IS THE OFFICIAL OPEN OF TRADING), AND ENDING
AT 4:00 P.M. NEW YORK CITY TIME (OR SUCH OTHER TIME AS THE OTC BULLETIN BOARD
PUBLICLY ANNOUNCES IS THE OFFICIAL CLOSE OF TRADING) AS REPORTED BY BLOOMBERG,
OR, IF NO DOLLAR VOLUME-WEIGHTED AVERAGE PRICE IS REPORTED FOR SUCH SECURITY BY
BLOOMBERG FOR SUCH HOURS, THE AVERAGE OF THE HIGHEST CLOSING BID PRICE AND THE
LOWEST CLOSING ASK PRICE OF ANY OF THE MARKET MAKERS FOR SUCH SECURITY AS
REPORTED ON THE OTCQX (OR SUCCESSOR THERETO) OR PINK SHEETS (OR SUCCESSOR
THERETO) BY PINK OTC MARKETS INC. (OR SUCCESSOR THERETO).  IF THE WEIGHTED
AVERAGE PRICE CANNOT BE CALCULATED FOR SUCH SECURITY ON SUCH DATE ON ANY OF THE
FOREGOING BASES, THE WEIGHTED AVERAGE PRICE OF SUCH SECURITY ON SUCH DATE SHALL
BE THE FAIR MARKET VALUE AS MUTUALLY DETERMINED BY THE COMPANY AND THE HOLDER. 
IF THE COMPANY AND THE HOLDER ARE UNABLE TO AGREE UPON THE FAIR MARKET VALUE OF
SUCH SECURITY, THEN SUCH DISPUTE SHALL BE RESOLVED BY AN INVESTMENT BANKING FIRM
MUTUALLY AGREEABLE TO THE HOLDER AND THE COMPANY.  ALL SUCH DETERMINATIONS SHALL
BE APPROPRIATELY ADJUSTED FOR ANY STOCK DIVIDEND, STOCK SPLIT, STOCK COMBINATION
OR OTHER SIMILAR TRANSACTION DURING ANY PERIOD DURING WHICH THE WEIGHTED AVERAGE
PRICE IS BEING DETERMINED.


 


SECTION 2.                                            EXERCISE OF WARRANT.


 


(A)                                         SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THIS WARRANT MAY BE EXERCISED BY THE HOLDER HEREOF THEN REGISTERED ON
THE BOOKS OF THE COMPANY, IN WHOLE OR IN PART, AT ANY TIME ON ANY BUSINESS DAY
ON OR AFTER THE OPENING OF BUSINESS ON THE DATE HEREOF AND PRIOR TO 11:59 P.M.
NEW YORK CITY TIME ON THE EXPIRATION DATE BY (I) DELIVERY OF A WRITTEN NOTICE,
IN THE FORM OF THE EXERCISE NOTICE ATTACHED AS EXHIBIT A HERETO (THE “EXERCISE
NOTICE”), OF THE HOLDER’S ELECTION TO EXERCISE THIS WARRANT, WHICH NOTICE SHALL
SPECIFY THE NUMBER OF WARRANT SHARES TO BE PURCHASED AND, IF SUCH EXERCISE IS
CONDITIONED UPON CONSUMMATION OF ANY TRANSACTION (AN “EXERCISE TRIGGER
TRANSACTION”), SUCH CONDITION TO EXERCISE, (II) (A) PAYMENT TO THE COMPANY OF AN
AMOUNT EQUAL TO THE WARRANT EXERCISE PRICE MULTIPLIED BY THE NUMBER OF WARRANT
SHARES AS TO WHICH THIS WARRANT IS BEING EXERCISED (SUCH PRODUCT, THE “AGGREGATE
EXERCISE PRICE”) BY CHECK OR WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS OR
(B) NOTIFYING THE COMPANY THAT THIS WARRANT IS BEING EXERCISED PURSUANT TO A
CASHLESS EXERCISE (AS DEFINED IN SECTION 2(D)), AND (III) IF REQUIRED BY
SECTION 2(E), UNLESS THE HOLDER HAS PREVIOUSLY DELIVERED THIS WARRANT TO THE
COMPANY AND IT OR A NEW REPLACEMENT WARRANT HAS NOT YET BEEN DELIVERED TO THE
HOLDER, THE SURRENDER TO A COMMON CARRIER FOR OVERNIGHT DELIVERY TO THE COMPANY
AS SOON AS PRACTICABLE FOLLOWING SUCH DATE, OF THIS WARRANT (OR AN
INDEMNIFICATION UNDERTAKING, IN CUSTOMARY FORM, WITH RESPECT TO THIS WARRANT IN
THE CASE OF ITS LOSS, THEFT OR DESTRUCTION PURSUANT TO SECTION 10); PROVIDED,
THAT IF SUCH WARRANT SHARES ARE TO BE ISSUED IN ANY NAME OTHER THAN THAT OF THE
HOLDER, SUCH ISSUANCE SHALL BE DEEMED A TRANSFER AND THE PROVISIONS OF SECTION 7
SHALL BE APPLICABLE.  IN THE EVENT OF ANY EXERCISE OF THE RIGHTS REPRESENTED BY
THIS WARRANT IN COMPLIANCE WITH THIS SECTION 2(A), ON THE THIRD (3RD) BUSINESS
DAY (THE “WARRANT SHARE DELIVERY DATE”) FOLLOWING THE DATE OF ITS RECEIPT OF THE
EXERCISE NOTICE, THE AGGREGATE EXERCISE PRICE (OR NOTICE OF CASHLESS EXERCISE)
AND IF REQUIRED BY SECTION 2(E) (UNLESS THE HOLDER HAS PREVIOUSLY DELIVERED THIS
WARRANT TO THE COMPANY AND A NEW OR REPLACEMENT WARRANT HAS NOT YET BEEN
DELIVERED TO THE HOLDER), THIS WARRANT (OR AN INDEMNIFICATION UNDERTAKING, IN
CUSTOMARY FORM, WITH RESPECT TO THIS

 

3

--------------------------------------------------------------------------------



 


WARRANT IN THE CASE OF ITS LOSS, THEFT OR DESTRUCTION PURSUANT TO SECTION 10)
(THE “EXERCISE DELIVERY DOCUMENTS”) (OR, IF THE EXERCISE OF THIS WARRANT IS
CONDITIONED UPON THE CONSUMMATION OF AN EXERCISE TRIGGER TRANSACTION, ON THE
LATER OF SUCH THIRD (3RD) BUSINESS DAY AND THE DATE OF CONSUMMATION OF SUCH
EXERCISE TRIGGER TRANSACTION), (A) PROVIDED THAT THE TRANSFER AGENT IS
PARTICIPATING IN THE DEPOSITORY TRUST COMPANY (“DTC”) FAST AUTOMATED SECURITIES
TRANSFER PROGRAM AND PROVIDED THAT THE HOLDER IS ELIGIBLE TO RECEIVE SHARES
THROUGH DTC, THE COMPANY SHALL CREDIT SUCH AGGREGATE NUMBER OF SHARES OF COMMON
STOCK TO WHICH THE HOLDER SHALL BE ENTITLED TO THE HOLDER’S OR ITS DESIGNEE’S
BALANCE ACCOUNT WITH DTC THROUGH ITS DEPOSIT WITHDRAWAL AGENT COMMISSION SYSTEM
OR (B) IF NOT, THE COMPANY SHALL ISSUE AND DELIVER TO THE ADDRESS SPECIFIED IN
THE EXERCISE NOTICE, A CERTIFICATE, REGISTERED IN THE NAME OF THE HOLDER OR ITS
DESIGNEE, FOR THE NUMBER OF SHARES OF COMMON STOCK TO WHICH THE HOLDER SHALL BE
ENTITLED.  UPON THE LATEST OF (X) THE DATE OF DELIVERY OF THE EXERCISE NOTICE,
(Y) THE DATE OF DELIVERY OF THE AGGREGATE EXERCISE PRICE REFERRED TO IN CLAUSE
(II)(A) ABOVE OR NOTIFICATION TO THE COMPANY OF A CASHLESS EXERCISE REFERRED TO
IN SECTION 2(D), (Z) IF THE EXERCISE OF THIS WARRANT IS CONDITIONED UPON THE
CONSUMMATION OF AN EXERCISE TRIGGER TRANSACTION, THE DATE OF SUCH CONSUMMATION,
THE HOLDER SHALL BE DEEMED FOR ALL PURPOSES TO HAVE BECOME THE HOLDER OF RECORD
OF THE WARRANT SHARES WITH RESPECT TO WHICH THIS WARRANT HAS BEEN EXERCISED (THE
DATE THEREOF BEING REFERRED TO AS THE “DEEMED ISSUANCE DATE”), IRRESPECTIVE OF
THE DATE OF DELIVERY OF THIS WARRANT AS REQUIRED BY CLAUSE (III) ABOVE OR THE
CERTIFICATES EVIDENCING SUCH WARRANT SHARES.


 


(B)                                        IF THIS WARRANT IS SUBMITTED FOR
EXERCISE, AND UNLESS THE RIGHTS REPRESENTED BY THIS WARRANT SHALL HAVE EXPIRED
OR SHALL HAVE BEEN FULLY EXERCISED, THE COMPANY SHALL, AS SOON AS PRACTICABLE
AND IN NO EVENT LATER THAN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS WARRANT
(THE “WARRANT DELIVERY DATE”) AND AT ITS OWN EXPENSE, ISSUE A NEW WARRANT
IDENTICAL IN ALL RESPECTS TO THIS WARRANT EXCEPT IT SHALL REPRESENT RIGHTS TO
PURCHASE THE NUMBER OF WARRANT SHARES PURCHASABLE IMMEDIATELY PRIOR TO SUCH
EXERCISE UNDER THIS WARRANT, LESS THE NUMBER OF WARRANT SHARES WITH RESPECT TO
WHICH SUCH WARRANT IS EXERCISED (TOGETHER WITH, IN THE CASE OF A CASHLESS
EXERCISE, THE NUMBER OF WARRANT SHARES SURRENDERED IN LIEU OF PAYMENT OF THE
EXERCISE PRICE).


 


(C)                                         NO FRACTIONAL SHARES OF COMMON STOCK
ARE TO BE ISSUED UPON THE EXERCISE OF THIS WARRANT, BUT RATHER THE NUMBER OF
SHARES OF COMMON STOCK ISSUED UPON EXERCISE OF THIS WARRANT SHALL BE ROUNDED UP
OR DOWN TO THE NEAREST WHOLE NUMBER (WITH 0.5 ROUNDED UP).


 


(D)                                        NOTWITHSTANDING ANYTHING CONTAINED
HEREIN TO THE CONTRARY, THE HOLDER MAY AT ANY TIME PRIOR TO THE EXPIRATION DATE,
IN ITS SOLE DISCRETION, EXERCISE THIS WARRANT IN WHOLE OR IN PART AND, IN LIEU
OF MAKING THE CASH PAYMENT OTHERWISE CONTEMPLATED TO BE MADE TO THE COMPANY UPON
SUCH EXERCISE IN PAYMENT OF THE AGGREGATE EXERCISE PRICE, ELECT INSTEAD TO
RECEIVE UPON SUCH EXERCISE THE “NET NUMBER” OF SHARES OF COMMON STOCK DETERMINED
ACCORDING TO THE FOLLOWING FORMULA (A “CASHLESS EXERCISE”):


 

Net Number = (A x B) - (A x C)

B

 

For purposes of the foregoing formula:

 

A= the total number of shares with respect to which this Warrant is then being
exercised;

 

4

--------------------------------------------------------------------------------


 

B= the arithmetic average of the Weighted Average Price of the Common Stock on
each of the twenty (20) consecutive Trading Days immediately preceding the date
of the delivery of the Exercise Notice; and

 

C= the Warrant Exercise Price then in effect for the applicable Warrant Shares
at the time of such exercise.

 


(E)                                  BOOK-ENTRY.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY SET FORTH HEREIN, UPON EXERCISE OF THIS WARRANT IN ACCORDANCE WITH
THE TERMS HEREOF, THE HOLDER SHALL NOT BE REQUIRED TO PHYSICALLY SURRENDER THIS
WARRANT TO THE COMPANY UNLESS IT IS BEING EXERCISED FOR ALL OF THE WARRANT
SHARES REPRESENTED BY THE WARRANT.  THE HOLDER AND THE COMPANY SHALL MAINTAIN
RECORDS SHOWING THE NUMBER OF WARRANT SHARES EXERCISED AND ISSUED AND THE DATES
OF SUCH EXERCISES OR SHALL USE SUCH OTHER METHOD, REASONABLY SATISFACTORY TO THE
HOLDER AND THE COMPANY, SO AS NOT TO REQUIRE PHYSICAL SURRENDER OF THIS WARRANT
UPON EACH SUCH EXERCISE.  IN THE EVENT OF ANY DISPUTE OR DISCREPANCY, SUCH
RECORDS OF THE COMPANY ESTABLISHING THE NUMBER OF WARRANT SHARES TO WHICH THE
HOLDER IS ENTITLED SHALL BE CONTROLLING AND DETERMINATIVE IN THE ABSENCE OF
MANIFEST ERROR.  NOTWITHSTANDING THE FOREGOING, IF THIS WARRANT IS EXERCISED AS
AFORESAID, THE HOLDER MAY NOT TRANSFER THIS WARRANT UNLESS THE HOLDER FIRST
PHYSICALLY SURRENDERS THIS WARRANT TO THE COMPANY, WHEREUPON THE COMPANY WILL
FORTHWITH ISSUE AND DELIVER UPON THE ORDER OF THE HOLDER A NEW WARRANT OF LIKE
TENOR, REGISTERED AS THE HOLDER MAY REQUEST, REPRESENTING IN THE AGGREGATE THE
REMAINING NUMBER OF WARRANT SHARES REPRESENTED BY THIS WARRANT.  THE HOLDER AND
ANY ASSIGNEE, BY ACCEPTANCE OF THIS WARRANT, ACKNOWLEDGE AND AGREE THAT, BY
REASON OF THE PROVISIONS OF THIS PARAGRAPH, FOLLOWING EXERCISE OF ANY PORTION OF
THIS WARRANT, THE NUMBER OF WARRANT SHARES REPRESENTED BY THIS WARRANT MAY BE
LESS THAN THE NUMBER STATED ON THE FACE HEREOF.


 


SECTION 3.                                            COVENANTS AS TO COMMON
STOCK.  THE COMPANY HEREBY COVENANTS AND AGREES AS FOLLOWS:


 


(A)                                         THIS WARRANT IS, AND ANY WARRANTS
ISSUED IN SUBSTITUTION FOR OR REPLACEMENT OF THIS WARRANT WILL UPON ISSUANCE BE,
DULY AUTHORIZED AND VALIDLY ISSUED.


 


(B)                                        ALL WARRANT SHARES THAT MAY BE ISSUED
UPON THE EXERCISE OF THE RIGHTS REPRESENTED BY THIS WARRANT WILL, UPON ISSUANCE
AND RECEIPT OF PAYMENT THEREFOR FROM THE HOLDER (INCLUDING PURSUANT TO A
CASHLESS EXERCISE, AS APPLICABLE), BE VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND FREE FROM ALL TAXES, LIENS AND CHARGES WITH RESPECT TO THE
ISSUE THEREOF.


 


(C)                                         DURING THE PERIOD WITHIN WHICH THE
RIGHTS REPRESENTED BY THIS WARRANT MAY BE EXERCISED, THE COMPANY WILL AT ALL
TIMES HAVE AUTHORIZED AND RESERVED AT LEAST 100% OF THE NUMBER OF SHARES OF
COMMON STOCK NEEDED TO PROVIDE FOR THE EXERCISE OF THE RIGHTS THEN REPRESENTED
BY THIS WARRANT.


 


(D)                                        THE COMPANY WILL NOT, BY AMENDMENT OF
ITS ARTICLES OF INCORPORATION OR THROUGH ANY REORGANIZATION, TRANSFER OF ASSETS,
CONSOLIDATION, MERGER, DISSOLUTION, ISSUE OR SALE OF

 

5

--------------------------------------------------------------------------------



 


SECURITIES, OR ANY OTHER VOLUNTARY ACTION, AVOID OR SEEK TO AVOID THE OBSERVANCE
OR PERFORMANCE OF ANY OF THE TERMS TO BE OBSERVED OR PERFORMED BY IT HEREUNDER,
BUT WILL AT ALL TIMES IN GOOD FAITH ASSIST IN THE CARRYING OUT OF ALL THE
PROVISIONS OF THIS WARRANT AND IN THE TAKING OF ALL SUCH ACTION AS MAY BE
REASONABLY REQUESTED BY THE HOLDER IN ORDER TO PROTECT THE EXERCISE PRIVILEGE OF
THE HOLDER AGAINST IMPAIRMENT, CONSISTENT WITH THE TENOR AND PURPOSE OF THIS
WARRANT.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY (I) WILL
NOT INCREASE THE PAR VALUE OF ANY SHARES OF COMMON STOCK RECEIVABLE UPON THE
EXERCISE OF THIS WARRANT, AND (II) WILL TAKE ALL SUCH ACTIONS AS MAY BE
NECESSARY OR APPROPRIATE IN ORDER THAT THE COMPANY MAY VALIDLY AND LEGALLY ISSUE
FULLY PAID AND NONASSESSABLE SHARES OF COMMON STOCK UPON THE EXERCISE OF THIS
WARRANT.


 


(E)                                         THIS WARRANT WILL BE BINDING UPON
ANY ENTITY SUCCEEDING TO THE COMPANY BY MERGER, CONSOLIDATION OR ACQUISITION OF
ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS.


 


SECTION 4.                                            TAXES.  THE COMPANY SHALL
PAY ANY AND ALL TAXES THAT MAY BE PAYABLE WITH RESPECT TO THE ISSUANCE AND
DELIVERY OF WARRANT SHARES UPON EXERCISE OF THIS WARRANT.


 


SECTION 5.                                            WARRANT HOLDER NOT DEEMED
A SHAREHOLDER.  THE HOLDER OF THIS WARRANT SHALL NOT BE ENTITLED TO VOTE,
RECEIVE DIVIDENDS (EXCEPT AS PROVIDED IN SECTION 9(A) REGARDING DISTRIBUTIONS),
OR BE DEEMED A HOLDER OF STOCK OF THE COMPANY (EXCEPT AS PROVIDED IN
SECTION 9(B) REGARDING PURCHASE RIGHTS) FOR ANY PURPOSE (OTHER THAN TO THE
EXTENT THAT THE HOLDER IS DEEMED TO BE A BENEFICIAL HOLDER OF SHARES UNDER
APPLICABLE SECURITIES LAWS) OR OTHERWISE HAVE ANY OF THE RIGHTS OF A SHAREHOLDER
OF THE COMPANY OR ANY RIGHT TO VOTE, GIVE OR WITHHOLD CONSENT TO ANY CORPORATE
ACTION (WHETHER ANY REORGANIZATION, ISSUE OF STOCK, RECLASSIFICATION OF STOCK,
CONSOLIDATION, MERGER, CONVEYANCE OR OTHERWISE), RECEIVE NOTICE OF MEETINGS, OR
RECEIVE DIVIDENDS OR SUBSCRIPTION RIGHTS, PRIOR TO THE DEEMED ISSUANCE DATE OF
THE WARRANT SHARES THAT THE HOLDER IS THEN ENTITLED TO RECEIVE UPON THE DUE
EXERCISE OF THIS WARRANT.  IN ADDITION, NOTHING CONTAINED IN THIS WARRANT SHALL
BE CONSTRUED AS IMPOSING ANY LIABILITIES ON THE HOLDER TO PURCHASE ANY
SECURITIES (EXCEPT TO THE EXTENT SET FORTH IN AN EXERCISE NOTICE THAT HAS BEEN
EXECUTED BY THE HOLDER AND DELIVERED TO THE COMPANY) OR AS A SHAREHOLDER OF THE
COMPANY, WHETHER SUCH LIABILITIES ARE ASSERTED BY THE COMPANY OR BY CREDITORS OF
THE COMPANY.


 


SECTION 6.                                            REPRESENTATIONS OF
HOLDER.  THE HOLDER, BY THE ACCEPTANCE HEREOF, REPRESENTS THAT IT IS ACQUIRING
THIS WARRANT, AND UPON EXERCISE HEREOF (OTHER THAN PURSUANT TO A CASHLESS
EXERCISE) WILL ACQUIRE THE WARRANT SHARES, FOR ITS OWN ACCOUNT AND NOT WITH A
VIEW TOWARDS, OR FOR RESALE IN CONNECTION WITH, THE PUBLIC SALE OR DISTRIBUTION
OF THIS WARRANT OR THE WARRANT SHARES, EXCEPT PURSUANT TO SALES REGISTERED, OR
EXEMPTED FROM REGISTRATION, UNDER THE SECURITIES ACT; PROVIDED, HOWEVER, THAT BY
MAKING THE REPRESENTATIONS HEREIN, THE HOLDER DOES NOT AGREE TO HOLD THIS
WARRANT OR ANY OF THE WARRANT SHARES FOR ANY MINIMUM OR OTHER SPECIFIC TERM AND
RESERVES THE RIGHT TO DISPOSE OF THIS WARRANT AND THE WARRANT SHARES AT ANY TIME
IN ACCORDANCE WITH OR PURSUANT TO A REGISTRATION STATEMENT OR AN EXEMPTION UNDER
THE SECURITIES ACT.  THE HOLDER FURTHER REPRESENTS, BY ACCEPTANCE HEREOF, THAT,
AS OF THIS DATE, THE HOLDER IS AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED
IN RULE 501(A)(3) OF REGULATION D PROMULGATED BY THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE SECURITIES ACT.  EACH DELIVERY OF AN EXERCISE NOTICE, OTHER
THAN IN CONNECTION WITH A CASHLESS EXERCISE, SHALL CONSTITUTE CONFIRMATION AT
SUCH TIME BY THE HOLDER OF THE REPRESENTATIONS CONCERNING THE WARRANT SHARES SET
FORTH IN THE FIRST TWO SENTENCES OF THIS SECTION 6, UNLESS CONTEMPORANEOUSLY
WITH THE DELIVERY OF SUCH EXERCISE NOTICE THE HOLDER NOTIFIES THE COMPANY IN
WRITING THAT IT IS NOT MAKING SUCH REPRESENTATIONS (A

 

6

--------------------------------------------------------------------------------



 


“REPRESENTATION NOTICE”).  IF THE HOLDER DELIVERS A REPRESENTATION NOTICE IN
CONNECTION WITH AN EXERCISE, IT SHALL BE A CONDITION TO THE HOLDER’S EXERCISE OF
THIS WARRANT AND THE COMPANY’S OBLIGATIONS SET FORTH IN SECTION 2 IN CONNECTION
WITH SUCH EXERCISE, THAT THE COMPANY RECEIVE SUCH OTHER REPRESENTATIONS TOGETHER
WITH AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, AS THE COMPANY MAY
REASONABLY REQUEST TO ASSURE THAT THE ISSUANCE OF ITS SECURITIES UPON EXERCISE
OF THIS WARRANT SHALL NOT VIOLATE ANY UNITED STATES OR STATE SECURITIES LAWS.


 


SECTION 7.                                            OWNERSHIP AND TRANSFER.


 


(A)                                         THE COMPANY SHALL MAINTAIN AT ITS
PRINCIPAL EXECUTIVE OFFICES (OR SUCH OTHER OFFICE OR AGENCY OF THE COMPANY AS IT
MAY DESIGNATE BY NOTICE TO THE HOLDER), A REGISTER FOR THIS WARRANT, IN WHICH
THE COMPANY SHALL RECORD THE NAME AND ADDRESS OF THE PERSON IN WHOSE NAME THIS
WARRANT HAS BEEN ISSUED, AS WELL AS THE NAME AND ADDRESS OF EACH TRANSFEREE. 
THE COMPANY MAY TREAT THE PERSON IN WHOSE NAME ANY WARRANT IS REGISTERED ON THE
REGISTER AS THE OWNER AND HOLDER THEREOF FOR ALL PURPOSES, NOTWITHSTANDING ANY
NOTICE TO THE CONTRARY, BUT IN ALL EVENTS RECOGNIZING ANY TRANSFERS MADE IN
ACCORDANCE WITH THE TERMS OF THIS WARRANT.


 


(B)                                        THIS WARRANT AND THE RIGHTS GRANTED
HEREUNDER SHALL NOT BE ASSIGNABLE BY HOLDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY.


 


SECTION 8.                                            ADJUSTMENT OF WARRANT
EXERCISE PRICE AND NUMBER OF WARRANT SHARES.


 


(A)                                         ADJUSTMENT OF WARRANT EXERCISE PRICE
UPON SUBDIVISION OR COMBINATION OF COMMON STOCK.  IF THE COMPANY AT ANY TIME
AFTER THE DATE OF ISSUANCE OF THIS WARRANT SUBDIVIDES (BY ANY STOCK SPLIT, STOCK
DIVIDEND, RECAPITALIZATION OR OTHERWISE) ITS OUTSTANDING SHARES OF COMMON STOCK
INTO A GREATER NUMBER OF SHARES, THE WARRANT EXERCISE PRICE IN EFFECT
IMMEDIATELY PRIOR TO SUCH SUBDIVISION WILL BE PROPORTIONATELY REDUCED AND THE
NUMBER OF SHARES OF COMMON STOCK OBTAINABLE UPON EXERCISE OF THIS WARRANT WILL
BE PROPORTIONATELY INCREASED.  IF THE COMPANY AT ANY TIME AFTER THE DATE OF
ISSUANCE OF THIS WARRANT COMBINES (BY COMBINATION, REVERSE STOCK SPLIT OR
OTHERWISE) ITS OUTSTANDING SHARES OF COMMON STOCK INTO A SMALLER NUMBER OF
SHARES, THE WARRANT EXERCISE PRICE IN EFFECT IMMEDIATELY PRIOR TO SUCH
COMBINATION WILL BE PROPORTIONATELY INCREASED AND THE NUMBER OF SHARES OF COMMON
STOCK OBTAINABLE UPON EXERCISE OF THIS WARRANT WILL BE PROPORTIONATELY
DECREASED.  ANY ADJUSTMENT UNDER THIS SECTION 8(A) SHALL BECOME EFFECTIVE AT THE
CLOSE OF BUSINESS ON THE DATE THE SUBDIVISION OR COMBINATION BECOMES EFFECTIVE.


 


(B)                                        CERTAIN EVENTS.  IF ANY EVENT OCCURS
OF THE TYPE CONTEMPLATED BY THE PROVISIONS OF THIS SECTION 8 BUT NOT EXPRESSLY
PROVIDED FOR BY SUCH PROVISIONS, THEN THE COMPANY’S BOARD OF DIRECTORS WILL MAKE
AN APPROPRIATE ADJUSTMENT IN THE WARRANT EXERCISE PRICE AND THE NUMBER OF SHARES
OF COMMON STOCK OBTAINABLE UPON EXERCISE OF THIS WARRANT; PROVIDED THAT NO SUCH
ADJUSTMENT WILL INCREASE THE WARRANT EXERCISE PRICE OR DECREASE THE NUMBER OF
SHARES OF COMMON STOCK OBTAINABLE AS OTHERWISE DETERMINED PURSUANT TO THIS
SECTION 8.


 


(C)                                         NOTICES.


 


(I)                                     AS SOON AS REASONABLY PRACTICABLE, BUT
IN NO EVENT LATER THAN TWO (2) BUSINESS DAYS, UPON ANY ADJUSTMENT OF THE WARRANT
EXERCISE PRICE, THE COMPANY WILL GIVE WRITTEN NOTICE THEREOF TO THE HOLDER,
SETTING FORTH IN REASONABLE DETAIL, AND CERTIFYING, THE

 

7

--------------------------------------------------------------------------------



 


CALCULATION OF SUCH ADJUSTMENT; PROVIDED, HOWEVER, THAT NEITHER THE TIMING OF
GIVING ANY SUCH NOTICE NOR ANY FAILURE BY THE COMPANY TO GIVE SUCH A NOTICE
SHALL EFFECT ANY SUCH ADJUSTMENT OR THE EFFECTIVE DATE THEREOF.


 


(II)                                  THE COMPANY WILL GIVE WRITTEN NOTICE TO
THE HOLDER AT LEAST TEN (10) DAYS PRIOR TO THE DATE ON WHICH THE COMPANY CLOSES
ITS BOOKS OR TAKES A RECORD (A) WITH RESPECT TO ANY DIVIDEND OR DISTRIBUTION
UPON THE COMMON STOCK, (B) WITH RESPECT TO ANY PRO RATA SUBSCRIPTION OFFER TO
HOLDERS OF COMMON STOCK OR (C) FOR DETERMINING RIGHTS TO VOTE WITH RESPECT TO
ANY ORGANIC CHANGE (AS DEFINED BELOW), DISSOLUTION OR LIQUIDATION, PROVIDED THAT
SUCH INFORMATION SHALL BE MADE KNOWN TO THE PUBLIC PRIOR TO OR IN CONJUNCTION
WITH SUCH NOTICE BEING PROVIDED TO THE HOLDER.


 


(III)                               THE COMPANY WILL ALSO GIVE WRITTEN NOTICE TO
THE HOLDER AT LEAST TEN (10) DAYS PRIOR TO THE DATE ON WHICH ANY ORGANIC CHANGE,
DISSOLUTION OR LIQUIDATION WILL TAKE PLACE, PROVIDED THAT SUCH INFORMATION SHALL
BE MADE KNOWN TO THE PUBLIC PRIOR TO OR IN CONJUNCTION WITH SUCH NOTICE BEING
PROVIDED TO THE HOLDER.


 


SECTION 9.                                            DIVIDENDS, DISTRIBUTIONS
OF ASSETS; PURCHASE RIGHTS; REORGANIZATION, RECLASSIFICATION, CONSOLIDATION,
MERGER OR SALE.


 


(A)                                         IF THE COMPANY SHALL DECLARE OR MAKE
ANY DIVIDEND OR OTHER DISTRIBUTION OF ITS ASSETS (OR RIGHTS TO ACQUIRE ITS
ASSETS) TO HOLDERS OF COMMON STOCK, BY WAY OF RETURN OF CAPITAL OR OTHERWISE
(INCLUDING ANY DIVIDEND OR OTHER DISTRIBUTION OF CASH, STOCK OR OTHER
SECURITIES, PROPERTY OR OPTIONS BY WAY OF A DIVIDEND, SPIN OFF,
RECLASSIFICATION, CORPORATE REARRANGEMENT OR OTHER SIMILAR TRANSACTION), OTHER
THAN RIGHTS TO PURCHASE AND SUBSCRIPTION RIGHTS THAT WOULD BE GRANTED, ISSUED OR
SOLD IN ANY REGISTERED RIGHTS OFFERING OFFERED TO EXISTING SHAREHOLDERS (A
“DISTRIBUTION”), AT ANY TIME AFTER THE ISSUANCE OF THIS WARRANT, THEN, IN EACH
SUCH CASE, THE HOLDER SHALL BE ENTITLED TO RECEIVE SUCH DISTRIBUTION, AND THE
COMPANY SHALL MAKE SUCH DISTRIBUTION TO THE HOLDER, EXACTLY AS IF THE HOLDER HAD
EXERCISED THIS WARRANT IN FULL (AND, AS A RESULT, HAD HELD ALL OF THE SHARES OF
COMMON STOCK THAT THE HOLDER WOULD HAVE RECEIVED UPON SUCH EXERCISE) IMMEDIATELY
PRIOR TO THE RECORD DATE FOR SUCH DISTRIBUTION, OR IF THERE IS NO RECORD
THEREFOR, IMMEDIATELY PRIOR TO THE EFFECTIVE DATE OF SUCH DISTRIBUTION (BUT
WITHOUT THE HOLDER’S ACTUALLY HAVING TO SO EXERCISE THIS WARRANT).


 


(B)                                        IF AT ANY TIME THE COMPANY GRANTS,
ISSUES OR SELLS ANY OPTIONS, CONVERTIBLE SECURITIES OR RIGHTS TO PURCHASE STOCK,
WARRANTS, SECURITIES OR OTHER PROPERTY PRO RATA TO THE RECORD HOLDERS OF ANY
CLASS OF ITS CAPITAL STOCK, OTHER THAN RIGHTS TO PURCHASE AND SUBSCRIPTION
RIGHTS THAT WOULD BE GRANTED, ISSUED OR SOLD IN ANY REGISTERED RIGHTS OFFERING
OFFERED TO EXISTING SHAREHOLDERS (THE “PURCHASE RIGHTS”), THEN THE HOLDER WILL
BE ENTITLED TO ACQUIRE, UPON THE TERMS APPLICABLE TO SUCH PURCHASE RIGHTS, THE
AGGREGATE PURCHASE RIGHTS THAT THE HOLDER COULD HAVE ACQUIRED IF THE HOLDER HAD
HELD THE NUMBER OF SHARES OF COMMON STOCK ACQUIRABLE UPON COMPLETE EXERCISE OF
THIS WARRANT IMMEDIATELY BEFORE THE DATE ON WHICH A RECORD IS TAKEN FOR THE
GRANT, ISSUANCE OR SALE OF SUCH PURCHASE RIGHTS, OR, IF NO SUCH RECORD IS TAKEN,
THE DATE AS OF WHICH THE RECORD HOLDERS OF COMMON STOCK ARE TO BE DETERMINED FOR
THE GRANT, ISSUE OR SALE OF SUCH PURCHASE RIGHTS.

 

8

--------------------------------------------------------------------------------


 


SECTION 10.                                      LOST, STOLEN, MUTILATED OR
DESTROYED WARRANT.  IF THIS WARRANT IS LOST, STOLEN, MUTILATED OR DESTROYED, THE
COMPANY SHALL PROMPTLY, UPON RECEIPT FROM THE HOLDER OF AN INDEMNIFICATION
UNDERTAKING, IN CUSTOMARY FORM (OR IN THE CASE OF A MUTILATED WARRANT, THE
WARRANT), ISSUE A NEW WARRANT OF LIKE DENOMINATION AND TENOR AS THIS WARRANT SO
LOST, STOLEN, MUTILATED OR DESTROYED.


 


SECTION 11.                                      NOTICE.  ANY NOTICES, CONSENTS,
WAIVERS OR OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE
TERMS OF THIS WARRANT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN
DELIVERED:  (I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN
SENT BY FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
(1) BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME.  THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:

 

If to the Company:

 

Select Comfort Corporation

9800 59th Avenue North

Minneapolis, Minnesota 55442

Attention:   President and Chief Executive Officer

Facsimile:   (763) 551-6888

 

And

 

Select Comfort Corporation

9800 59th Avenue North

Minneapolis, Minnesota 55442

Attention:   General Counsel and Secretary

Facsimile:   (763) 551-6888

 

With copy to:

 

Oppenheimer Wolff Donnelly LLP

Plaza VII, Suite 3300

45 South Seventh Street

Minneapolis, MN  55402-1609

Attention:   Thomas R. Marek

Facsimile:   (612) 607-7100

 

If to the initial Holder of this Warrant, to it at the address and facsimile
number set forth in the Purchase Agreement, with copies to the Holder’s
representatives as set forth in the Purchase Agreement, or, in the case of the
Holder or any other Person named above, at such other address and/or facsimile
number and/or to the attention of such other person as the recipient party has

 

9

--------------------------------------------------------------------------------


 

specified by written notice to the other party at least five (5) Business Days
prior to the effectiveness of such change.  Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service shall be rebuttable evidence of personal
service, receipt by facsimile or deposit with a nationally recognized overnight
delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

 


SECTION 12.                                      DATE.  THE DATE OF THIS WARRANT
IS                , 20    (THE “WARRANT DATE”).  THIS WARRANT, IN ALL EVENTS,
SHALL BE WHOLLY VOID AND OF NO EFFECT AFTER THE EARLIER TO OCCUR OF:
(I) 11:59 P.M., NEW YORK CITY TIME, ON THE EXPIRATION DATE, AND (II) AN ORGANIC
CHANGE.  NOTWITHSTANDING ANY OTHER PROVISIONS HEREOF, THE PROVISIONS OF
SECTION 7 SHALL CONTINUE IN FULL FORCE AND EFFECT AFTER SUCH DATE AS TO ANY
WARRANT SHARES OR OTHER SECURITIES ISSUED UPON THE EXERCISE OF THIS WARRANT.


 


SECTION 13.                                      AMENDMENT AND WAIVER.  EXCEPT
AS OTHERWISE PROVIDED HEREIN, THE PROVISIONS OF THIS WARRANTS MAY BE AMENDED AND
THE COMPANY MAY TAKE ANY ACTION HEREIN PROHIBITED, OR OMIT TO PERFORM ANY ACT
HEREIN REQUIRED TO BE PERFORMED BY IT, ONLY IF THE COMPANY HAS OBTAINED THE
WRITTEN CONSENT OF THE HOLDER.


 


SECTION 14.                                      DESCRIPTIVE HEADINGS; GOVERNING
LAW.  THE DESCRIPTIVE HEADINGS OF THE SEVERAL SECTIONS AND PARAGRAPHS OF THIS
WARRANT ARE INSERTED FOR CONVENIENCE ONLY AND DO NOT CONSTITUTE A PART OF THIS
WARRANT.  ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND
INTERPRETATION OF THIS WARRANT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF
LAW PROVISION OR RULE (WHETHER OF THE STATE OF MINNESOTA OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION
OTHER THAN THE STATE OF MINNESOTA.


 


SECTION 15.                                      EXPENSES.  THE HOLDER AND ITS
AFFILIATES AND ANY OF THEIR SUCCESSORS, ASSIGNS OR TRANSFEREES, SHALL BE SOLELY
RESPONSIBLE FOR ANY FEES AND EXPENSES INCURRED BY THEM IN CONNECTION WITH
EXERCISING THEIR RIGHTS UNDER THIS WARRANT.


 


SECTION 16.                                      RULES OF CONSTRUCTION.  UNLESS
THE CONTEXT OTHERWISE REQUIRES, (A) ALL REFERENCES TO ARTICLES, SECTIONS,
SCHEDULES OR EXHIBITS ARE TO ARTICLES, SECTIONS, SCHEDULES OR EXHIBITS CONTAINED
IN OR ATTACHED TO THIS WARRANT, (B) WORDS IN THE SINGULAR OR PLURAL INCLUDE THE
SINGULAR AND PLURAL AND PRONOUNS STATED IN EITHER THE MASCULINE, THE FEMININE OR
NEUTER GENDER SHALL INCLUDE THE MASCULINE, FEMININE AND NEUTER, AND (C) THE USE
OF THE WORD “INCLUDING” IN THIS WARRANT SHALL BE BY WAY OF EXAMPLE RATHER THAN
LIMITATION.


 


SECTION 17.                                      SIGNATURES.  IN THE EVENT THAT
ANY SIGNATURE TO THIS WARRANT OR ANY AMENDMENT HERETO IS DELIVERED BY FACSIMILE
TRANSMISSION OR BY E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE, SUCH SIGNATURE
SHALL CREATE A VALID AND BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON WHOSE
BEHALF SUCH SIGNATURE IS EXECUTED) WITH THE SAME FORCE AND EFFECT AS IF SUCH
FACSIMILE OR “.PDF” SIGNATURE PAGE WERE AN ORIGINAL THEREOF.  NOTWITHSTANDING
THE FOREGOING, THE COMPANY SHALL BE OBLIGATED TO DELIVER TO THE HOLDER AN
ORIGINALLY EXECUTED WARRANT.  NO PARTY HERETO SHALL RAISE THE USE OF A FACSIMILE
MACHINE OR E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE TO DELIVER A

 

10

--------------------------------------------------------------------------------


 


SIGNATURE TO THIS WARRANT OR ANY AMENDMENT HERETO OR THE FACT THAT SUCH
SIGNATURE WAS TRANSMITTED OR COMMUNICATED THROUGH THE USE OF A FACSIMILE MACHINE
OR E-MAIL DELIVERY OF A “.PDF” FORMAT DATA FILE AS A DEFENSE TO THE FORMATION OR
ENFORCEABILITY OF A CONTRACT, AND EACH PARTY HERETO FOREVER WAIVES ANY SUCH
DEFENSE.


 


[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed as of the
date first set forth above.

 

 

 

SELECT COMFORT CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Warrant

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO WARRANT

 

EXERCISE NOTICE

 

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS WARRANT

 

SELECT COMFORT CORPORATION

 

The undersigned holder hereby exercises the right to purchase
                           of the shares of Common Stock (“Warrant Shares”) of
SELECT COMFORT CORPORATION, a Minnesota corporation (the “Company”), evidenced
by the attached Warrant (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

 

1.  Form of Warrant Exercise Price.  The holder intends that payment of the
Warrant Exercise Price shall be made as:

 

o                            a “Cash Exercise” with respect to
                           Warrant Shares; and/or

 

o                            a “Cashless Exercise” with respect to
                           Warrant Shares.

 

2.  Payment of Warrant Exercise Price.  In the event that the holder has elected
a Cash Exercise with respect to some or all of the Warrant Shares to be issued
pursuant hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$                           to the Company in accordance with the terms of the
Warrant.

 

3.  Exercise Notice Not Conclusive.  The exercise of the Warrant is conditioned
upon the consummation of the following Exercise Trigger
Transaction:                                                 *

 

4.  Delivery of Warrant Shares.  The Company shall deliver
                           Warrant Shares arising from this Exercise Notice in
accordance with the terms of the Warrant in the following name and to the
following address:

 

Issue to:
                                                                              

 

Facsimile Number:
                                                                              

 

DTC Participant Number and Name (if electronic book entry transfer):
                          

 

Account Number  (if electronic book entry transfer):
                                                    

 

Date:                                ,            

 

Name of Registered Holder

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

* No such condition applies if left blank

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Exercise Notice and hereby directs
[TRANSFER AGENT] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated
                          , 200   from the Company and acknowledged and agreed
to by [TRANSFER-AGENT].

 

 

 

SELECT COMFORT CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO WARRANT

 

FORM OF WARRANT POWER

 

FOR VALUE RECEIVED, the undersigned does hereby assign and transfer to
                          , Federal Identification No.                  , a
warrant to purchase                            shares of the capital stock of
Select Comfort Corporation, a Minnesota corporation, represented by warrant
certificate no.             , standing in the name of the undersigned on the
books of said corporation.  The undersigned does hereby irrevocably constitute
and appoint                           , attorney to transfer the warrants of
said corporation, with full power of substitution in the premises.

 

 

Dated:                            , 200  

 

 

 

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF CLOSING NOTICE

 

Sterling SC Investor, LLC

1033 Skokie Boulevard, Suite 600

Northbrook, Illinois 60062

(847) 480-4000

 

[INSERT DATE]

 

Select Comfort Corporation

9800 59th Avenue North

Minneapolis, Minnesota 55442

Attention:  William McLaughlin

 

Re:  Notice of Closing

 

Ladies and Gentlemen,

 

Reference is made to that certain Securities Purchase Agreement (the “Purchase
Agreement”), dated as of October [    ], 2009, by and between Select Comfort
Corporation (the “Company”) and Sterling SC Investor, LLC (the “Investor”). 
Capitalized terms used, but not otherwise defined herein, shall have the
meanings ascribed to them in the Purchase Agreement.

 

Pursuant to, and in accordance with, Section 1(a) of the Purchase Agreement, the
Investor hereby elects to purchase from the Company the Common Shares and the
Warrant on [INSERT DATE THAT IS NO LESS THAN FIVE BUSINESS DAYS FROM THE DATE OF
THE INVESTOR CLOSING NOTICE], which date, for purposes of the Purchase
Agreement, shall be the Closing Date.  This written notice is and shall serve,
for purposes of the Purchase Agreement, as the Investor Closing Notice.

 

Payment of the Purchase Price shall be made by wire transfer to the following
account, unless otherwise instructed by the Company in writing at least two
(2) Business Days prior to the Closing Date:

 

[Subject to revision or updating upon instruction of Company]

 

The Investor hereby requests that the Company deliver the Common Shares in
accordance with the terms of the Purchase Agreement in the following name and to
the following address:

 

Issue to:

 

Facsimile Number:

 

--------------------------------------------------------------------------------


 

DTC Participant Number and Name (if electronic book entry transfer):

 

Account Number  (if electronic book entry transfer):

 

Further, the Investor hereby requests that the Company issue the Warrant, in the
name of [INSERT NAME OF THE INVESTOR OR ITS DESIGNEE], representing the right to
purchase the Warrant Shares, and deliver the Warrant to the following
address:                                                                       .

 

 

 

STERLING SC INVESTOR, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

cc:

 

Mark Kimball, Select Comfort Corporation

 

 

Thomas R. Marek, Oppenheimer Wolff Donnelly LLP

 

--------------------------------------------------------------------------------


 

Exhibit F

 

INDICATIVE TERM SHEET

FOR DISCUSSION PURPOSES ONLY

 

This Indicative Term Sheet (the “Term Sheet”) sets out a summary of the
principal terms in connection with a proposed Standby Purchase Agreement (the
“Backstop Agreement”) to be entered into between one or more investment funds
affiliated with Sterling Partners (“Sterling”) and Select Comfort Corporation
(the “Company”) in connection with Sterling’s backstop of a rights offering to
the shareholders of the Company (the “Rights Offering”).

 

The Term Sheet does not purport to summarize all the conditions, covenants,
representations, warranties and other provisions which would be contained in
definitive legal documentation for the Backstop Agreement.

 

RIGHTS OFFERING

 

Description:

 

Distribution to shareholders of the Company of subscription rights to subscribe
for and purchase shares of the Company’s common stock (“Common Stock”) having an
anticipated aggregate purchase price of up to $15 million. For the avoidance of
doubt, Sterling, and each of its affiliates, including the Investor (as defined
below), may participate in the Rights Offering with respect to shares of issued
and outstanding Common Stock (as defined in the Securities Purchase Agreement
(the “SPA”), by and between the Company and Sterling SC Investor, LLC (the
“Investor”), entered into in connection with the Investor’s $10 million
investment in the Company) beneficially owned by such person.

 

 

 

Over-Subscription
Privilege:

 

Shareholders of the Company, participating in the Rights Offering shall be
permitted to subscribe for and purchase, on a pro rata basis, shares not
subscribed for by other shareholders of the Company (the “Oversubscription
Right”).

 

 

 

Backstop Commitment:

 

Upon the request of the Company, Sterling shall purchase from the Company, at a
price per share of Common Stock equal to the subscription price in the Rights
Offering, a number of shares of Common Stock equal to the result of (a) the
aggregate number of shares of Common Stock offered in the Rights Offering, minus
(b) the number of shares of Common Stock subscribed for and purchased pursuant
to the Rights Offering (after giving effect to the oversubscription privilege
exercised by all shareholders), provided that the Rights Offering is completed
on or before the date that is six (6) months after the closing date of the SPA ,
and the subscription price per share of Common Stock in the Rights Offering is
less than or equal to the lesser of (a) $5.00 per share, and (b) 80% of the
dollar volume-weighted average price for the Common Stock on the NASDAQ Global
Select Market for the twenty (20) consecutive trading days ending on the trading
day immediately preceding the date the Rights Offering is priced (the “Backstop
Commitment”). The parties agree to negotiate in good faith and use commercially
reasonable efforts to enter into a definitive Backstop Agreement. Sterling’s
obligation to perform under the Backstop

 

--------------------------------------------------------------------------------


 

 

 

Commitment shall be subject to the satisfaction of customary terms and
conditions set forth in the Backstop Agreement. In no event shall the Backstop
Commitment exceed $5 million and it shall be reduced, dollar for dollar, by the
amount for which Sterling has participated in the Rights Offering.

 

 

 

Registration Rights:

 

The Company will use commercially reasonable efforts to provide Sterling
with customary registration rights to resell those shares of the Company
acquired pursuant to the Backstop Commitment.  Notwithstanding the
foregoing, the Company will not be required to register such shares if the
registration would require shareholder approval under the rules of NASDAQ, or
any other applicable law, rule or regulation.

 

 

 

Conditions:

 

The Backstop Agreement will contain customary representations, warranties,
conditions, covenants and indemnity provisions.

 

 

 

Expenses:

 

The Company willreimburse Sterling for up to $30,000 of reasonable, actual,
out-of-pocket expenses incurred by Sterling in connection with its participation
in the Rights Offering.

 

 

 

Information:

 

The Company will use commercially reasonable efforts to inform Sterling about
the progress and aggregate participation levels in the Rights Offering during
the offering period.

 

2

--------------------------------------------------------------------------------